Exhibit 10.2

Verigy Ltd.

2006 Equity Incentive Plan

(As Amended December 13, 2006)


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

ARTICLE 1.

 

INTRODUCTION

 

1

 

 

 

 

 

ARTICLE 2.

 

ADMINISTRATION

 

1

2.1

 

Committee Composition

 

1

2.2

 

Committee Responsibilities

 

1

2.3

 

Committee for Non-Officer Grants

 

2

2.4

 

Administration with Respect to Substitute Awards

 

2

 

 

 

 

 

ARTICLE 3.

 

SHARES AVAILABLE FOR GRANTS

 

2

3.1

 

Basic Limitation

 

2

3.2

 

Shares Returned to Reserve

 

2

3.3

 

Substitute Awards

 

2

3.4

 

Dividend Equivalents

 

3

 

 

 

 

 

ARTICLE 4.

 

ELIGIBILITY

 

3

4.1

 

Incentive Stock Options

 

3

4.2

 

Other Grants

 

3

 

 

 

 

 

ARTICLE 5.

 

OPTIONS

 

3

5.1

 

Option Agreement

 

3

5.2

 

Number of Shares

 

3

5.3

 

Exercise Price

 

4

5.4

 

Exercisability and Term

 

4

5.5

 

Effect of Change in Control

 

5

5.6

 

Buyout Provisions

 

5

5.7

 

Payment for Option Shares

 

5

 

 

 

 

 

ARTICLE 6.

 

SHARE APPRECIATION RIGHTS

 

5

6.1

 

SAR Agreement

 

5

6.2

 

Number of Shares

 

6

6.3

 

Exercise Price

 

6

6.4

 

Exercisability and Term

 

6

6.5

 

Effect of Change in Control

 

7

6.6

 

Exercise of SARs

 

7

 

 

 

 

 

ARTICLE 7.

 

RESTRICTED SHARES

 

7

7.1

 

Restricted Share Agreement

 

7

7.2

 

Number of Shares

 

7

7.3

 

Payment for Awards

 

8

7.4

 

Vesting Conditions

 

8

7.5

 

Effect of Change in Control

 

9

7.6

 

Voting and Dividend Rights

 

9

 

 

 

 

 

ARTICLE 8.

 

SHARE UNITS

 

9

8.1

 

Share Unit Agreement

 

9

8.2

 

Number of Shares

 

9

 

i


--------------------------------------------------------------------------------




 

8.3

 

Payment for Awards

 

9

8.4

 

Vesting Conditions

 

9

8.5

 

Effect of Change in Control

 

10

8.6

 

Voting and Dividend Rights

 

10

8.7

 

Form and Time of Settlement of Share Units

 

10

8.8

 

Creditors’ Rights

 

11

 

 

 

 

 

ARTICLE 9.

 

AUTOMATIC OPTION GRANTS TO OUTSIDE DIRECTORS

 

11

9.1

 

Initial Grants

 

11

9.2

 

Annual Grants

 

11

9.3

 

Cessation of Eligibility to Vest

 

12

9.4

 

Accelerated Exercisability

 

12

9.5

 

Exercise Price

 

12

9.6

 

Term

 

12

9.7

 

Affiliates of Outside Directors

 

12

 

 

 

 

 

ARTICLE 10.

 

PROTECTION AGAINST DILUTION

 

12

10.1

 

Adjustments

 

12

10.2

 

Dissolution or Liquidation

 

13

10.3

 

Reorganizations

 

13

 

 

 

 

 

ARTICLE 11.

 

PAYMENT OF DIRECTOR’S FEES IN SECURITIES

 

14

11.1

 

Effective Date

 

14

11.2

 

Elections to Receive NSOs, Restricted Shares or Share Units

 

14

11.3

 

Number and Terms of NSOs, Restricted Shares or Share Units

 

14

 

 

 

 

 

ARTICLE 12.

 

LIMITATION ON RIGHTS

 

15

12.1

 

Retention Rights

 

15

12.2

 

Shareholders’ Rights

 

15

12.3

 

Regulatory Requirements

 

15

 

 

 

 

 

ARTICLE 13.

 

WITHHOLDING TAXES

 

15

13.1

 

General

 

15

13.2

 

Share Withholding

 

15

 

 

 

 

 

ARTICLE 14.

 

LIMITATION ON PAYMENTS

 

15

14.1

 

Scope of Limitation

 

15

14.2

 

Basic Rule

 

16

14.3

 

Reduction of Payments

 

16

14.4

 

Overpayments and Underpayments

 

16

14.5

 

Related Corporations

 

17

 

 

 

 

 

ARTICLE 15.

 

FUTURE OF THE PLAN

 

17

15.1

 

Term of the Plan

 

17

15.2

 

Amendment or Termination

 

17

15.3

 

Shareholder Approval

 

17

 

 

 

 

 

ARTICLE 16.

 

DEFINITIONS

 

17

 

ii


--------------------------------------------------------------------------------


Verigy Ltd.

2006 Equity Incentive Plan


ARTICLE 1.            INTRODUCTION.

The purpose of the Plan is to promote the long-term success of the Company and
the creation of shareholder value by (a) encouraging Employees, Outside
Directors and Consultants to focus on critical long-range objectives,
(b) encouraging the attraction and retention of Employees, Outside Directors and
Consultants with exceptional qualifications and (c) linking Employees, Outside
Directors and Consultants directly to shareholder interests through increased
share ownership.  The Plan seeks to achieve this purpose by providing for Awards
in the form of Options (which may constitute ISOs or NSOs), SARs, Restricted
Shares or Share Units.

The Plan shall be governed by, and construed in accordance with, the laws of the
Republic of Singapore (except its choice-of-law provisions).


ARTICLE 2.            ADMINISTRATION.


2.1          COMMITTEE COMPOSITION.  THE COMMITTEE SHALL ADMINISTER THE PLAN. 
THE COMMITTEE SHALL CONSIST EXCLUSIVELY OF TWO OR MORE DIRECTORS OF THE COMPANY,
WHO SHALL BE APPOINTED BY THE BOARD.  IN ADDITION, EACH MEMBER OF THE COMMITTEE
SHALL MEET THE FOLLOWING REQUIREMENTS:

(A)           ANY LISTING STANDARDS PRESCRIBED BY THE PRINCIPAL SECURITIES
MARKET ON WHICH THE COMPANY’S EQUITY SECURITIES ARE TRADED;

(B)           SUCH REQUIREMENTS AS THE INTERNAL REVENUE SERVICE MAY ESTABLISH
FOR OUTSIDE DIRECTORS ACTING UNDER PLANS INTENDED TO QUALIFY FOR EXEMPTION UNDER
SECTION 162(M)(4)(C) OF THE CODE;

(C)           SUCH REQUIREMENTS AS THE SECURITIES AND EXCHANGE COMMISSION MAY
ESTABLISH FOR ADMINISTRATORS ACTING UNDER PLANS INTENDED TO QUALIFY FOR
EXEMPTION UNDER RULE 16B-3 (OR ITS SUCCESSOR) UNDER THE EXCHANGE ACT; AND

(D)           ANY OTHER REQUIREMENTS IMPOSED BY APPLICABLE LAW, REGULATIONS OR
RULES.


2.2          COMMITTEE RESPONSIBILITIES.  THE COMMITTEE SHALL (A) SELECT THE
EMPLOYEES, OUTSIDE DIRECTORS AND CONSULTANTS WHO ARE TO RECEIVE AWARDS UNDER THE
PLAN, (B) DETERMINE THE TYPE, NUMBER, VESTING REQUIREMENTS AND OTHER FEATURES
AND CONDITIONS OF SUCH AWARDS, (C) INTERPRET THE PLAN, (D) MAKE ALL OTHER
DECISIONS RELATING TO THE OPERATION OF THE PLAN AND (E) CARRY OUT ANY OTHER
DUTIES DELEGATED TO IT BY THE BOARD.  THE COMMITTEE MAY ADOPT SUCH RULES OR
GUIDELINES AS IT DEEMS APPROPRIATE TO IMPLEMENT THE PLAN, INCLUDING RULES AND
PROCEDURES RELATING TO THE OPERATION AND ADMINISTRATION OF THE PLAN IN ORDER TO
ACCOMMODATE THE SPECIFIC


--------------------------------------------------------------------------------





REQUIREMENTS OF LOCAL LAWS AND PROCEDURES.  WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, THE COMMITTEE IS SPECIFICALLY AUTHORIZED TO ADOPT (A) RULES AND
PROCEDURES REGARDING THE CONVERSION OF LOCAL CURRENCY, WITHHOLDING PROCEDURES
AND HANDLING OF STOCK CERTIFICATES THAT VARY WITH LOCAL REQUIREMENTS AND
(B) SUCH SUB-PLANS AND PLAN ADDENDA AS THE COMMITTEE DEEMS DESIRABLE TO
ACCOMMODATE FOREIGN TAX LAWS, REGULATIONS AND PRACTICE.  THE COMMITTEE’S
DETERMINATIONS UNDER THE PLAN SHALL BE FINAL AND BINDING ON ALL PERSONS.


2.3          COMMITTEE FOR NON-OFFICER GRANTS.  THE BOARD MAY ALSO APPOINT A
SECONDARY COMMITTEE OF THE BOARD, WHICH SHALL BE COMPOSED OF ONE OR MORE
DIRECTORS OF THE COMPANY WHO NEED NOT SATISFY THE REQUIREMENTS OF SECTION 2.1. 
SUCH SECONDARY COMMITTEE MAY ADMINISTER THE PLAN WITH RESPECT TO EMPLOYEES AND
CONSULTANTS WHO ARE NOT OUTSIDE DIRECTORS AND ARE NOT CONSIDERED EXECUTIVE
OFFICERS OF THE COMPANY UNDER SECTION 16 OF THE EXCHANGE ACT, MAY GRANT AWARDS
UNDER THE PLAN TO SUCH EMPLOYEES AND CONSULTANTS AND MAY DETERMINE ALL FEATURES
AND CONDITIONS OF SUCH AWARDS.  WITHIN THE LIMITATIONS OF THIS SECTION 2.3, ANY
REFERENCE IN THE PLAN TO THE COMMITTEE SHALL INCLUDE SUCH SECONDARY COMMITTEE.


2.4          ADMINISTRATION WITH RESPECT TO SUBSTITUTE AWARDS.   NOTWITHSTANDING
ANY OTHER PROVISION OF THIS PLAN, IN CONNECTION WITH ISSUING SUBSTITUTE AWARDS,
THE COMMITTEE MAY PROVIDE THAT THE SUBSTITUTE AWARDS SHALL BE SUBJECT TO THE
TERMS AND CONDITIONS OF THE PLAN AND/OR AGREEMENTS UNDER WHICH THE AWARDS BEING
ASSUMED OR SUBSTITUTED WERE ORIGINALLY ISSUED, EVEN WHERE SUCH TERMS ARE IN
CONFLICT OR INCONSISTENT WITH THE TERMS OF THIS PLAN.


ARTICLE 3.            SHARES AVAILABLE FOR GRANTS.


3.1          BASIC LIMITATION.  SHARES ISSUED PURSUANT TO THE PLAN MAY BE
AUTHORIZED BUT UNISSUED SHARES OR TREASURY SHARES.  THE AGGREGATE NUMBER OF
SHARES ISSUED UNDER THE PLAN SHALL NOT EXCEED (A) 10,300,000 PLUS (B) THE
ADDITIONAL SHARES DESCRIBED IN SECTION 3.3.  THE NUMBER OF SHARES THAT ARE
SUBJECT TO AWARDS OUTSTANDING AT ANY TIME UNDER THE PLAN SHALL NOT EXCEED THE
NUMBER OF SHARES THAT THEN REMAIN AVAILABLE FOR ISSUANCE UNDER THE PLAN. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS PLAN, THE MAXIMUM NUMBER OF SHARES
THAT MAY BE ISSUED UPON THE EXERCISE OF ISOS UNDER THIS PLAN IS 10,300,000.  THE
LIMITATIONS OF THIS SECTION 3.1 SHALL BE SUBJECT TO ADJUSTMENT PURSUANT TO
ARTICLE 10.


3.2          SHARES RETURNED TO RESERVE.  IF OPTIONS, SARS OR SHARE UNITS
(INCLUDING REPLACEMENT AWARDS) ARE FORFEITED OR TERMINATE FOR ANY OTHER REASON
BEFORE BEING EXERCISED OR SETTLED, THEN THE SHARES SUBJECT TO SUCH OPTIONS, SARS
OR SHARE UNITS SHALL AGAIN BECOME AVAILABLE FOR ISSUANCE UNDER THE PLAN.  IF
SARS ARE EXERCISED, THEN ONLY THE NUMBER OF SHARES (IF ANY) ACTUALLY ISSUED IN
SETTLEMENT OF SUCH SARS SHALL REDUCE THE NUMBER AVAILABLE UNDER SECTION 3.1 AND
THE BALANCE SHALL AGAIN BECOME AVAILABLE FOR ISSUANCE UNDER THE PLAN.  IF SHARE
UNITS ARE SETTLED, THEN ONLY THE NUMBER OF SHARES (IF ANY) ACTUALLY ISSUED IN
SETTLEMENT OF SUCH SHARE UNITS SHALL REDUCE THE NUMBER AVAILABLE UNDER
SECTION 3.1 AND THE BALANCE SHALL AGAIN BECOME AVAILABLE FOR ISSUANCE UNDER THE
PLAN.  IF RESTRICTED SHARES OR SHARES ISSUED UPON THE EXERCISE OF OPTIONS ARE
REACQUIRED BY THE COMPANY PURSUANT TO A FORFEITURE PROVISION OR FOR ANY OTHER
REASON, THEN SUCH SHARES SHALL AGAIN BECOME AVAILABLE FOR ISSUANCE UNDER THE
PLAN.


3.3          SUBSTITUTE AWARDS.  EXCEPT WITH RESPECT TO SUBSTITUTE AWARDS ISSUED
WITH RESPECT TO AWARDS PREVIOUSLY ISSUED BY AGILENT TECHNOLOGIES, INC.,
SUBSTITUTE AWARDS SHALL NOT

2


--------------------------------------------------------------------------------





REDUCE THE SHARES AUTHORIZED FOR ISSUANCE UNDER THE PLAN OR AUTHORIZED FOR GRANT
TO A PARTICIPANT IN ANY CALENDAR YEAR.  ADDITIONALLY, IN THE EVENT THAT A
COMPANY ACQUIRED BY THE COMPANY OR ANY SUBSIDIARY, OR WITH WHICH THE COMPANY OR
ANY SUBSIDIARY COMBINES, HAS SHARES AVAILABLE UNDER A PRE-EXISTING PLAN APPROVED
BY SHAREHOLDERS AND NOT ADOPTED IN CONTEMPLATION OF SUCH ACQUISITION OR
COMBINATION, THE SHARES AVAILABLE FOR GRANT PURSUANT TO THE TERMS OF SUCH
PRE-EXISTING PLAN (AS ADJUSTED, TO THE EXTENT APPROPRIATE, USING THE EXCHANGE
RATIO OR OTHER ADJUSTMENT OR VALUATION RATIO OR FORMULA USED IN SUCH ACQUISITION
OR COMBINATION TO DETERMINE THE CONSIDERATION PAYABLE TO THE HOLDERS OF ORDINARY
SHARES OR COMMON SHARES OF THE ENTITIES PARTY TO SUCH ACQUISITION OR
COMBINATION) MAY BE USED FOR AWARDS UNDER THE PLAN AND SHALL NOT REDUCE THE
SHARES AUTHORIZED FOR ISSUANCE UNDER THE PLAN; PROVIDED THAT AWARDS USING SUCH
AVAILABLE SHARES SHALL NOT BE MADE AFTER THE DATE AWARDS OR GRANTS COULD HAVE
BEEN MADE UNDER THE TERMS OF THE PRE-EXISTING PLAN, ABSENT THE ACQUISITION OR
COMBINATION, AND SHALL ONLY BE MADE TO INDIVIDUALS WHO WERE EMPLOYEES, DIRECTORS
OR CONSULTANTS OF SUCH ACQUIRED OR COMBINED COMPANY BEFORE SUCH ACQUISITION OR
COMBINATION.


3.4          DIVIDEND EQUIVALENTS.  ANY DIVIDEND EQUIVALENTS PAID OR CREDITED
UNDER THE PLAN SHALL BE APPLIED AGAINST THE NUMBER OF SHARES THAT MAY BE ISSUED
UNDER THE PLAN IF SUCH DIVIDEND EQUIVALENTS ARE CONVERTED INTO SHARE UNITS.


ARTICLE 4.            ELIGIBILITY.


4.1          INCENTIVE STOCK OPTIONS.  ONLY EMPLOYEES WHO ARE COMMON-LAW
EMPLOYEES OF THE COMPANY, A PARENT OR A SUBSIDIARY SHALL BE ELIGIBLE FOR THE
GRANT OF ISOS.  IN ADDITION, AN EMPLOYEE WHO OWNS MORE THAN 10% OF THE TOTAL
COMBINED VOTING POWER OF ALL CLASSES OF OUTSTANDING SHARES OF THE COMPANY OR ANY
OF ITS PARENTS OR SUBSIDIARIES SHALL NOT BE ELIGIBLE FOR THE GRANT OF AN ISO
UNLESS THE REQUIREMENTS SET FORTH IN SECTION 422(C)(5) OF THE CODE ARE
SATISFIED.


4.2          OTHER GRANTS.  ONLY EMPLOYEES, OUTSIDE DIRECTORS AND CONSULTANTS
SHALL BE ELIGIBLE FOR THE GRANT OF RESTRICTED SHARES, SHARE UNITS, NSOS OR SARS.


ARTICLE 5.            OPTIONS.


5.1          OPTION AGREEMENT.  EACH GRANT OF AN OPTION UNDER THE PLAN SHALL BE
EVIDENCED BY AN OPTION AGREEMENT BETWEEN THE OPTIONEE AND THE COMPANY.  SUCH
OPTION SHALL BE SUBJECT TO ALL APPLICABLE TERMS OF THE PLAN AND MAY BE SUBJECT
TO ANY OTHER TERMS THAT ARE NOT INCONSISTENT WITH THE PLAN.  THE OPTION
AGREEMENT SHALL SPECIFY WHETHER THE OPTION IS AN ISO OR AN NSO.  THE PROVISIONS
OF THE VARIOUS OPTION AGREEMENTS ENTERED INTO UNDER THE PLAN NEED NOT BE
IDENTICAL.  AN OPTION AGREEMENT MAY PROVIDE THAT A NEW OPTION WILL BE GRANTED
AUTOMATICALLY TO THE OPTIONEE WHEN HE OR SHE EXERCISES A PRIOR OPTION AND PAYS
THE EXERCISE PRICE IN THE FORM DESCRIBED IN SECTION 5.7(B).


5.2          NUMBER OF SHARES.  EACH OPTION AGREEMENT SHALL SPECIFY THE NUMBER
OF SHARES SUBJECT TO THE OPTION AND SHALL PROVIDE FOR THE ADJUSTMENT OF SUCH
NUMBER IN ACCORDANCE WITH ARTICLE 10.  OPTIONS GRANTED TO ANY OPTIONEE IN A
SINGLE FISCAL YEAR OF THE COMPANY SHALL NOT COVER MORE THAN 750,000 SHARES,
EXCEPT THAT OPTIONS GRANTED TO A NEW EMPLOYEE IN THE FISCAL YEAR OF THE COMPANY
IN WHICH HIS OR HER SERVICE AS AN EMPLOYEE FIRST COMMENCES SHALL NOT COVER

3


--------------------------------------------------------------------------------





MORE THAN 1,500,000 SHARES.  THE LIMITATIONS SET FORTH IN THE PRECEDING SENTENCE
SHALL BE SUBJECT TO ADJUSTMENT IN ACCORDANCE WITH ARTICLE 10.


5.3          EXERCISE PRICE.  EACH OPTION AGREEMENT SHALL SPECIFY THE EXERCISE
PRICE; PROVIDED THAT THE EXERCISE PRICE SHALL IN NO EVENT BE LESS THAN 100% OF
THE FAIR MARKET VALUE OF A SHARE ON THE DATE OF GRANT.  OTHER THAN IN CONNECTION
WITH AN EVENT OR TRANSACTION DESCRIBED IN ARTICLE 10, OPTIONS MAY NOT BE
REPRICED, REPLACED, REGRANTED THROUGH CANCELLATION OR MODIFIED WITHOUT
SHAREHOLDER APPROVAL IF THE EFFECT OF SUCH REPRICING, REPLACEMENT, REGRANT OR
MODIFICATION WOULD BE TO REDUCE THE EXERCISE PRICE OF SUCH OPTIONS.


5.4          EXERCISABILITY AND TERM.

(A)           GENERAL.  EACH OPTION AGREEMENT SHALL SPECIFY THE DATE OR EVENT
WHEN ALL OR ANY INSTALLMENT OF THE OPTION IS TO BECOME EXERCISABLE.  THE OPTION
AGREEMENT SHALL ALSO SPECIFY THE TERM OF THE OPTION; PROVIDED THAT THE TERM OF
AN ISO SHALL IN NO EVENT EXCEED 10 YEARS FROM THE DATE OF GRANT.  OPTIONS MAY BE
AWARDED IN COMBINATION WITH SARS, AND SUCH AN AWARD MAY PROVIDE THAT THE OPTIONS
WILL NOT BE EXERCISABLE UNLESS THE RELATED SARS ARE FORFEITED.

(B)           CESSATION OF ELIGIBILITY TO VEST.  UNLESS OTHERWISE PROVIDED BY
THE OPTION AGREEMENT, IF AN OPTIONEE CEASES TO BE AN AWARDEE ELIGIBLE TO VEST,
OTHER THAN AS A RESULT OF CIRCUMSTANCES DESCRIBED IN SUBSECTION (C) OR (D)
BELOW, SUCH OPTIONEE’S OPTION SHALL TERMINATE IMMEDIATELY AS TO THE UNVESTED
SHARES AND SUCH UNVESTED SHARES SHALL REVERT TO THE PLAN, AND SUCH OPTIONEE’S
OPTION SHALL BE EXERCISABLE AS TO THE VESTED SHARES FOR THREE MONTHS AFTER THE
DATE SUCH INDIVIDUAL CEASES TO BE AN AWARDEE ELIGIBLE TO VEST OR, IF EARLIER,
THE EXPIRATION OF THE TERM OF SUCH OPTION.  IF, FOR ANY REASON, THE OPTIONEE
DOES NOT EXERCISE HIS OR HER VESTED OPTION WITHIN THE APPROPRIATE EXERCISE
PERIOD SET FORTH ABOVE, THE OPTION SHALL AUTOMATICALLY TERMINATE, AND THE SHARES
COVERED BY SUCH OPTION SHALL REVERT TO THE PLAN.

(C)           DEATH, DISABILITY OR RETIREMENT OF OPTIONEE.  UNLESS OTHERWISE
PROVIDED BY THE OPTION AGREEMENT, IF AN OPTIONEE CEASES TO BE AN AWARDEE
ELIGIBLE TO VEST AS A RESULT OF THE OPTIONEE’S DEATH, TOTAL AND PERMANENT
DISABILITY OR RETIREMENT DUE TO AGE, IN ACCORDANCE WITH THE COMPANY’S OR A
SUBSIDIARY’S OR AFFILIATE’S RETIREMENT POLICY, THEN (I) THE VESTED PORTION OF
SUCH OPTIONEE’S OPTION SHALL BE DETERMINED BY ADDING 12 MONTHS TO THE LENGTH OF
HIS OR HER ACTUAL SERVICE, (II) SUCH OPTIONEE’S OPTION SHALL TERMINATE
IMMEDIATELY AS TO THE UNVESTED SHARES AND SUCH UNVESTED SHARES SHALL REVERT TO
THE PLAN, AND (III) SUCH OPTIONEE’S OPTION SHALL BE EXERCISABLE AS TO THE VESTED
SHARES FOR ONE YEAR AFTER THE DATE SUCH INDIVIDUAL CEASES TO BE AN AWARDEE
ELIGIBLE TO VEST OR, IF EARLIER, THE EXPIRATION OF THE TERM OF SUCH OPTION. 
WHERE AN INDIVIDUAL CEASES TO BE AN AWARDEE ELIGIBLE TO VEST AS A RESULT OF
DEATH, THE OPTION MAY BE EXERCISED BY THE BENEFICIARY DESIGNATED BY THE
OPTIONEE, THE EXECUTOR OR ADMINISTRATOR OF THE OPTIONEE’S ESTATE OR, IF NONE, BY
THE PERSON(S) ENTITLED TO EXERCISE THE OPTION UNDER THE OPTIONEE’S WILL OR THE
LAWS OF DESCENT OR DISTRIBUTION.  IF, FOR ANY REASON, THE OPTION IS NOT SO
EXERCISED WITHIN THE TIME SPECIFIED HEREIN, THE OPTION SHALL AUTOMATICALLY
TERMINATE, AND THE SHARES COVERED BY SUCH OPTION SHALL REVERT TO THE PLAN.

(D)           VOLUNTARY SEVERANCE INCENTIVE PROGRAM.  IF AN OPTIONEE CEASES TO
BE AN AWARDEE ELIGIBLE TO VEST AS A RESULT OF PARTICIPATION IN A VOLUNTARY
SEVERANCE INCENTIVE

4


--------------------------------------------------------------------------------




PROGRAM OR WORKFORCE MANAGEMENT PLAN APPROVED BY THE BOARD OR A COMMITTEE,
UNVESTED OPTIONS SHALL VEST AND OPTIONS SHALL REMAIN EXERCISABLE, TO THE EXTENT
PROVIDED BY THE BOARD OR A COMMITTEE IN SUCH VOLUNTARY SEVERANCE INCENTIVE
PROGRAM OR WORKFORCE MANAGEMENT PLAN.  ABSENT A SPECIFIC PROVISION FOR
ACCELERATION OR EXTENDED EXERCISE PERIOD, THE PROVISIONS OF SUBSECTION (B) ABOVE
SHALL APPLY.


5.5          EFFECT OF CHANGE IN CONTROL.  THE COMMITTEE MAY DETERMINE, AT THE
TIME OF GRANTING AN OPTION OR THEREAFTER, THAT SUCH OPTION SHALL BECOME
EXERCISABLE AS TO ALL OR PART OF THE SHARES SUBJECT TO SUCH OPTION IF A CHANGE
IN CONTROL OCCURS WITH RESPECT TO THE COMPANY OR IF THE OPTIONEE’S SERVICE IS
TERMINATED WITHOUT CAUSE AFTER A CHANGE IN CONTROL.  IN ADDITION, ACCELERATION
OF EXERCISABILITY MAY BE REQUIRED UNDER SECTION 10.3.


5.6          BUYOUT PROVISIONS.  THE COMMITTEE MAY AT ANY TIME (A) OFFER TO BUY
OUT FOR A PAYMENT IN CASH OR CASH EQUIVALENTS AN OPTION PREVIOUSLY GRANTED OR
(B) AUTHORIZE AN OPTIONEE TO ELECT TO CASH OUT AN OPTION PREVIOUSLY GRANTED, IN
EITHER CASE AT SUCH TIME AND BASED UPON SUCH TERMS AND CONDITIONS AS THE
COMMITTEE SHALL ESTABLISH.


5.7          PAYMENT FOR OPTION SHARES.

(A)           GENERAL RULE.  THE ENTIRE EXERCISE PRICE OF SHARES ISSUED UPON
EXERCISE OF OPTIONS SHALL BE PAYABLE IN CASH OR CASH EQUIVALENTS AT THE TIME
WHEN SUCH SHARES ARE PURCHASED, EXCEPT THAT THE COMMITTEE AT ITS SOLE DISCRETION
MAY ACCEPT PAYMENT OF THE EXERCISE PRICE IN ANY OTHER FORM(S) DESCRIBED IN THIS
SECTION 5.7.  HOWEVER, IF THE OPTIONEE IS AN OUTSIDE DIRECTOR OR EXECUTIVE
OFFICER OF THE COMPANY, HE OR SHE MAY PAY THE EXERCISE PRICE IN A FORM OTHER
THAN CASH OR CASH EQUIVALENTS ONLY TO THE EXTENT PERMITTED BY SECTION 13(K) OF
THE EXCHANGE ACT.

(B)           SURRENDER OF SHARES.  WITH THE COMMITTEE’S CONSENT, ALL OR ANY
PART OF THE EXERCISE PRICE MAY BE PAID BY SURRENDERING, OR ATTESTING TO THE
OWNERSHIP OF, SHARES THAT ARE ALREADY OWNED BY THE OPTIONEE.  SUCH SHARES SHALL
BE VALUED AT THEIR FAIR MARKET VALUE ON THE DATE WHEN THE NEW SHARES ARE
PURCHASED UNDER THE PLAN.

(C)           EXERCISE/SALE.  WITH THE COMMITTEE’S CONSENT, ALL OR ANY PART OF
THE EXERCISE PRICE AND ANY WITHHOLDING TAXES MAY BE PAID BY DELIVERING (IN A
MANNER PRESCRIBED BY THE COMPANY) AN IRREVOCABLE DIRECTION TO A SECURITIES
BROKER APPROVED BY THE COMPANY TO SELL ALL OR PART OF THE SHARES BEING PURCHASED
UNDER THE PLAN AND TO DELIVER ALL OR PART OF THE SALES PROCEEDS TO THE COMPANY.

(D)           OTHER FORMS OF PAYMENT.  WITH THE COMMITTEE’S CONSENT, ALL OR ANY
PART OF THE EXERCISE PRICE AND ANY WITHHOLDING TAXES MAY BE PAID IN ANY OTHER
FORM THAT IS CONSISTENT WITH APPLICABLE LAWS, REGULATIONS AND RULES.


ARTICLE 6.            SHARE APPRECIATION RIGHTS.


6.1          SAR AGREEMENT.  EACH GRANT OF A SAR UNDER THE PLAN SHALL BE
EVIDENCED BY A SAR AGREEMENT BETWEEN THE OPTIONEE AND THE COMPANY.  SUCH SAR
SHALL BE SUBJECT TO ALL APPLICABLE TERMS OF THE PLAN AND MAY BE SUBJECT TO ANY
OTHER TERMS THAT ARE NOT INCONSISTENT WITH

5


--------------------------------------------------------------------------------





THE PLAN.  THE PROVISIONS OF THE VARIOUS SAR AGREEMENTS ENTERED INTO UNDER THE
PLAN NEED NOT BE IDENTICAL.


6.2          NUMBER OF SHARES.  EACH SAR AGREEMENT SHALL SPECIFY THE NUMBER OF
SHARES TO WHICH THE SAR PERTAINS AND SHALL PROVIDE FOR THE ADJUSTMENT OF SUCH
NUMBER IN ACCORDANCE WITH ARTICLE 10.  SARS GRANTED TO ANY OPTIONEE IN A SINGLE
FISCAL YEAR SHALL IN NO EVENT PERTAIN TO MORE THAN 750,000 SHARES, EXCEPT THAT
SARS GRANTED TO A NEW EMPLOYEE IN THE FISCAL YEAR OF THE COMPANY IN WHICH HIS OR
HER SERVICE AS AN EMPLOYEE FIRST COMMENCES SHALL NOT PERTAIN TO MORE THAN
1,500,000 SHARES.  THE LIMITATIONS SET FORTH IN THE PRECEDING SENTENCE SHALL BE
SUBJECT TO ADJUSTMENT IN ACCORDANCE WITH ARTICLE 10.


6.3          EXERCISE PRICE.  EACH SAR AGREEMENT SHALL SPECIFY THE EXERCISE
PRICE; PROVIDED THAT THE EXERCISE PRICE SHALL IN NO EVENT BE LESS THAN 100% OF
THE FAIR MARKET VALUE OF A SHARE ON THE DATE OF GRANT.  OTHER THAN IN CONNECTION
WITH AN EVENT OR TRANSACTION DESCRIBED IN ARTICLE 10, SARS MAY NOT BE REPRICED,
REPLACED, REGRANTED THROUGH CANCELLATION OR MODIFIED WITHOUT SHAREHOLDER
APPROVAL IF THE EFFECT OF SUCH REPRICING, REPLACEMENT, REGRANT OR MODIFICATION
WOULD BE TO REDUCE THE EXERCISE PRICE OF SUCH SARS.


6.4          EXERCISABILITY AND TERM.

(A)           GENERAL.  EACH SAR AGREEMENT SHALL SPECIFY THE DATE WHEN ALL OR
ANY INSTALLMENT OF THE SAR IS TO BECOME EXERCISABLE.  THE SAR AGREEMENT SHALL
ALSO SPECIFY THE TERM OF THE SAR.  SARS MAY BE AWARDED IN COMBINATION WITH
OPTIONS, AND SUCH AN AWARD MAY PROVIDE THAT THE SARS WILL NOT BE EXERCISABLE
UNLESS THE RELATED OPTIONS ARE FORFEITED.  AN SAR MAY BE INCLUDED IN AN ISO ONLY
AT THE TIME OF GRANT BUT MAY BE INCLUDED IN AN NSO AT THE TIME OF GRANT OR
THEREAFTER.  AN SAR GRANTED UNDER THE PLAN MAY PROVIDE THAT IT WILL BE
EXERCISABLE ONLY IN THE EVENT OF A CHANGE IN CONTROL.

(B)           CESSATION OF ELIGIBILITY TO VEST.  UNLESS OTHERWISE PROVIDED BY
THE SAR AGREEMENT, IF AN OPTIONEE CEASES TO BE AN AWARDEE ELIGIBLE TO VEST,
OTHER THAN AS A RESULT OF CIRCUMSTANCES DESCRIBED IN SUBSECTION (C) OR (D)
BELOW, SUCH OPTIONEE’S SAR SHALL TERMINATE IMMEDIATELY AS TO THE UNVESTED SHARES
AND SUCH UNVESTED SHARES SHALL REVERT TO THE PLAN, AND THE SAR SHALL BE
EXERCISABLE AS TO THE VESTED SHARES FOR THREE MONTHS AFTER THE DATE SUCH
INDIVIDUAL CEASES TO BE AN AWARDEE ELIGIBLE TO VEST OR, IF EARLIER, THE
EXPIRATION OF THE TERM OF SUCH SAR.  IF, FOR ANY REASON, THE OPTIONEE DOES NOT
EXERCISE HIS OR HER VESTED SARS WITHIN THE APPROPRIATE EXERCISE PERIOD SET FORTH
ABOVE, THE SAR SHALL AUTOMATICALLY TERMINATE, AND THE SHARES COVERED BY SUCH SAR
SHALL REVERT TO THE PLAN.

(C)           DEATH, DISABILITY OR RETIREMENT OF OPTIONEE.  UNLESS OTHERWISE
PROVIDED BY THE SAR AGREEMENT, IF AN OPTIONEE CEASES TO BE AN AWARDEE ELIGIBLE
TO VEST AS A RESULT OF THE OPTIONEE’S TOTAL AND PERMANENT DISABILITY OR
RETIREMENT DUE TO AGE, IN ACCORDANCE WITH THE COMPANY’S OR A SUBSIDIARY’S OR
AFFILIATE’S RETIREMENT POLICY, THEN (I) THE VESTED PORTION OF SUCH OPTIONEE’S
SAR SHALL BE DETERMINED BY ADDING 12 MONTHS TO THE LENGTH OF HIS OR HER ACTUAL
SERVICE, (II) SUCH OPTIONEE’S SAR SHALL TERMINATE IMMEDIATELY AS TO THE UNVESTED
SHARES AND SUCH UNVESTED SHARES SHALL REVERT TO THE PLAN, AND (III) SUCH
OPTIONEE’S SAR SHALL BE EXERCISABLE AS TO THE VESTED SHARES FOR ONE YEAR AFTER
THE DATE SUCH INDIVIDUAL CEASES TO BE AN AWARDEE ELIGIBLE TO VEST OR, IF
EARLIER, THE EXPIRATION OF THE TERM OF SUCH SAR.  WHERE AN

6


--------------------------------------------------------------------------------




INDIVIDUAL CEASES TO BE AN AWARDEE ELIGIBLE TO VEST AS A RESULT OF DEATH, THE
SAR MAY BE EXERCISED BY THE BENEFICIARY DESIGNATED BY THE OPTIONEE, THE EXECUTOR
OR ADMINISTRATOR OF THE OPTIONEE’S ESTATE OR, IF NONE, BY THE PERSON(S) ENTITLED
TO EXERCISE THE SAR UNDER THE OPTIONEE’S WILL OR THE LAWS OF DESCENT OR
DISTRIBUTION.  IF, FOR ANY REASON, THE SAR IS NOT SO EXERCISED WITHIN THE TIME
SPECIFIED HEREIN, THE SAR SHALL AUTOMATICALLY TERMINATE, AND THE SHARES COVERED
BY SUCH SAR SHALL REVERT TO THE PLAN.

(D)           VOLUNTARY SEVERANCE INCENTIVE PROGRAM.  IF AN OPTIONEE CEASES TO
BE AN AWARDEE ELIGIBLE TO VEST AS A RESULT OF PARTICIPATION IN A VOLUNTARY
SEVERANCE INCENTIVE PROGRAM OR WORKFORCE MANAGEMENT PLAN APPROVED BY THE BOARD
OR A COMMITTEE, UNVESTED SARS SHALL VEST AND SARS SHALL REMAIN EXERCISABLE, TO
THE EXTENT PROVIDED BY THE BOARD OR A COMMITTEE IN SUCH VOLUNTARY SEVERANCE
INCENTIVE PROGRAM OR WORKFORCE MANAGEMENT PLAN.  ABSENT A SPECIFIC PROVISION FOR
ACCELERATION OR EXTENDED EXERCISE PERIOD, THE PROVISIONS OF SUBSECTION (B) ABOVE
SHALL APPLY.


6.5          EFFECT OF CHANGE IN CONTROL.  THE COMMITTEE MAY DETERMINE, AT THE
TIME OF GRANTING A SAR OR THEREAFTER, THAT SUCH SAR SHALL BECOME EXERCISABLE AS
TO ALL OR PART OF THE SHARES SUBJECT TO SUCH SAR IF A CHANGE IN CONTROL OCCURS
WITH RESPECT TO THE COMPANY OR IF THE OPTIONEE’S SERVICE IS TERMINATED WITHOUT
CAUSE AFTER A CHANGE IN CONTROL.  IN ADDITION, ACCELERATION OF EXERCISABILITY
MAY BE REQUIRED UNDER SECTION 10.3.


6.6          EXERCISE OF SARS.  UPON EXERCISE OF A SAR, THE OPTIONEE (OR ANY
PERSON HAVING THE RIGHT TO EXERCISE THE SAR AFTER HIS OR HER DEATH) SHALL
RECEIVE FROM THE COMPANY CONSIDERATION IN THE FORM OF (A) SHARES, (B) CASH OR
(C) A COMBINATION OF SHARES AND CASH, AS THE COMMITTEE SHALL DETERMINE.  EACH
SAR AGREEMENT SHALL SPECIFY THE AMOUNT AND/OR FAIR MARKET VALUE OF THE
CONSIDERATION THAT THE OPTIONEE WILL RECEIVE UPON EXERCISING THE SAR; PROVIDED
THAT THE AGGREGATE CONSIDERATION SHALL NOT EXCEED THE AMOUNT BY WHICH THE FAIR
MARKET VALUE (ON THE DATE OF EXERCISE) OF THE SHARES SUBJECT TO THE SAR EXCEEDS
THE EXERCISE PRICE OF THE SAR.  IF, ON THE DATE WHEN A SAR EXPIRES, THE EXERCISE
PRICE OF THE SAR IS LESS THAN THE FAIR MARKET VALUE OF THE SHARES SUBJECT TO THE
SAR ON SUCH DATE BUT ANY PORTION OF THE SAR HAS NOT BEEN EXERCISED, THEN THE SAR
SHALL AUTOMATICALLY BE DEEMED TO BE EXERCISED AS OF SUCH DATE WITH RESPECT TO
SUCH PORTION.  AN SAR AGREEMENT MAY ALSO PROVIDE FOR AN AUTOMATIC EXERCISE OF
THE SAR ON AN EARLIER DATE.


ARTICLE 7.            RESTRICTED SHARES.


7.1          RESTRICTED SHARE AGREEMENT.  EACH GRANT OF RESTRICTED SHARES UNDER
THE PLAN SHALL BE EVIDENCED BY A RESTRICTED SHARE AGREEMENT BETWEEN THE
RECIPIENT AND THE COMPANY.  SUCH RESTRICTED SHARES SHALL BE SUBJECT TO ALL
APPLICABLE TERMS OF THE PLAN AND MAY BE SUBJECT TO ANY OTHER TERMS THAT ARE NOT
INCONSISTENT WITH THE PLAN.  THE PROVISIONS OF THE VARIOUS RESTRICTED SHARE
AGREEMENTS ENTERED INTO UNDER THE PLAN NEED NOT BE IDENTICAL.


7.2          NUMBER OF SHARES.  EACH RESTRICTED SHARE AGREEMENT SHALL SPECIFY
THE NUMBER OF SHARES TO WHICH THE AGREEMENT PERTAINS.  SUCH NUMBER SHALL BE
SUBJECT TO THE LIMITATION OF SECTION 7.4(A), IF APPLICABLE.

7


--------------------------------------------------------------------------------





7.3          PAYMENT FOR AWARDS.  RESTRICTED SHARES MAY BE SOLD OR AWARDED UNDER
THE PLAN FOR SUCH CONSIDERATION AS THE COMMITTEE MAY DETERMINE, INCLUDING
(WITHOUT LIMITATION) CASH, CASH EQUIVALENTS, PROPERTY, PAST SERVICES AND FUTURE
SERVICES.  WITHIN THE LIMITATIONS OF THE PLAN, THE COMMITTEE MAY ACCEPT THE
CANCELLATION OF OUTSTANDING OPTIONS IN RETURN FOR THE GRANT OF RESTRICTED
SHARES.


7.4          VESTING CONDITIONS.

(A)           GENERAL.  EACH AWARD OF RESTRICTED SHARES MAY OR MAY NOT BE
SUBJECT TO VESTING.  VESTING SHALL OCCUR, IN FULL OR IN INSTALLMENTS, UPON
SATISFACTION OF THE CONDITIONS SPECIFIED IN THE RESTRICTED SHARE AGREEMENT.  THE
COMMITTEE MAY INCLUDE AMONG SUCH CONDITIONS CONTINUED PERFORMANCE OF SERVICE
AND/OR THE REQUIREMENT THAT THE PERFORMANCE OF THE COMPANY (OR A SUBSIDIARY,
AFFILIATE OR BUSINESS UNIT OF THE COMPANY) FOR A SPECIFIED PERIOD OF NOT LESS
THAN ONE FISCAL YEAR EQUAL OR EXCEED A TARGET DETERMINED BY THE COMMITTEE.  SUCH
TARGET SHALL BE BASED ON ONE OR MORE OF THE CRITERIA SET FORTH IN APPENDIX A,
AND SHALL BE DETERMINED NOT LATER THAN THE 90 DAYS FOLLOWING COMMENCEMENT OF THE
SPECIFIED PERFORMANCE PERIOD.  AS TO AWARDS WITH RESPECT TO WHICH THE COMPANY
DESIRES TO SECURE AN EXEMPTION FROM SECTION 162(M) OF THE CODE, NO PARTICIPANT
SHALL RECEIVE MORE THAN 400,000 RESTRICTED SHARES SUBJECT TO PERFORMANCE-BASED
VESTING CONDITIONS IN A SINGLE FISCAL YEAR, EXCEPT THAT A NEW EMPLOYEE MAY
RECEIVE UP TO 800,000 RESTRICTED SHARES SUBJECT TO PERFORMANCE-BASED VESTING
CONDITIONS IN THE FISCAL YEAR OF THE COMPANY IN WHICH HIS OR HER SERVICE AS AN
EMPLOYEE FIRST COMMENCES.  THE LIMITATIONS SET FORTH IN THE PRECEDING SENTENCE
SHALL BE SUBJECT TO ADJUSTMENT IN ACCORDANCE WITH ARTICLE 10.

(B)           CESSATION OF ELIGIBILITY TO VEST.  UNLESS OTHERWISE PROVIDED BY
THE RESTRICTED SHARE AGREEMENT, IF A PARTICIPANT CEASES TO BE AN AWARDEE
ELIGIBLE TO VEST, OTHER THAN AS A RESULT OF CIRCUMSTANCES DESCRIBED IN
SUBSECTION (C) OR (D) BELOW, THEN:

(I)            TO THE EXTENT THAT THE PARTICIPANT DID NOT PURCHASE THE
RESTRICTED SHARES, ALL UNVESTED SHARES SUBJECT TO A RESTRICTED SHARE AGREEMENT
SHALL IMMEDIATELY BE FORFEITED AND SHALL REVERT TO THE PLAN; AND

(II)           TO THE EXTENT THAT THE PARTICIPANT PURCHASED THE RESTRICTED
SHARES, THE COMPANY SHALL HAVE A RIGHT TO REPURCHASE THE UNVESTED RESTRICTED
SHARES AT THE ORIGINAL PRICE PAID BY THE PARTICIPANT UPON THE PARTICIPANT’S
CEASING TO BE AN AWARDEE ELIGIBLE TO VEST.

(C)           DEATH, DISABILITY OR RETIREMENT OF PARTICIPANT.  UNLESS OTHERWISE
PROVIDED BY THE RESTRICTED SHARE AGREEMENT, IF A PARTICIPANT CEASES TO BE AN
AWARDEE ELIGIBLE TO VEST AS A RESULT OF THE PARTICIPANT’S DEATH, TOTAL AND
PERMANENT DISABILITY OR RETIREMENT DUE TO AGE, IN ACCORDANCE WITH THE COMPANY’S
OR A SUBSIDIARY’S OR AFFILIATE’S RETIREMENT POLICY, THE PROVISIONS OF SUBSECTION
(B) ABOVE WILL APPLY EXCEPT THAT THE VESTED PORTION OF SUCH PARTICIPANT’S
RESTRICTED SHARES SHALL BE DETERMINED BY ADDING 12 MONTHS TO THE LENGTH OF HIS
OR HER ACTUAL SERVICE.

(D)           VOLUNTARY SEVERANCE INCENTIVE PROGRAM.  IF A PARTICIPANT CEASES TO
BE AN AWARDEE ELIGIBLE TO VEST AS A RESULT OF PARTICIPATION IN A VOLUNTARY
SEVERANCE INCENTIVE

8


--------------------------------------------------------------------------------




PROGRAM OR WORKFORCE MANAGEMENT PLAN APPROVED BY THE BOARD OR A COMMITTEE,
UNVESTED RESTRICTED SHARES SHALL VEST TO THE EXTENT PROVIDED BY THE BOARD OR A
COMMITTEE IN SUCH VOLUNTARY SEVERANCE INCENTIVE PROGRAM OR WORKFORCE MANAGEMENT
PLAN.  ABSENT A SPECIFIC PROVISION FOR ACCELERATION, THE PROVISIONS OF
SUBSECTION (B) ABOVE SHALL APPLY.


7.5          EFFECT OF CHANGE IN CONTROL.  THE COMMITTEE MAY DETERMINE, AT THE
TIME OF GRANTING RESTRICTED SHARES OR THEREAFTER, THAT ALL OR PART OF SUCH
RESTRICTED SHARES SHALL BECOME VESTED IF A CHANGE IN CONTROL OCCURS WITH RESPECT
TO THE COMPANY OR IF THE PARTICIPANT’S SERVICE IS TERMINATED WITHOUT CAUSE AFTER
A CHANGE IN CONTROL.


7.6          VOTING AND DIVIDEND RIGHTS.  THE HOLDERS OF RESTRICTED SHARES
AWARDED UNDER THE PLAN SHALL HAVE THE SAME VOTING, DIVIDEND AND OTHER RIGHTS AS
THE COMPANY’S OTHER SHAREHOLDERS.  A RESTRICTED SHARE AGREEMENT, HOWEVER, MAY
REQUIRE THAT THE HOLDERS OF RESTRICTED SHARES INVEST ANY CASH DIVIDENDS RECEIVED
IN ADDITIONAL RESTRICTED SHARES.  SUCH ADDITIONAL RESTRICTED SHARES SHALL BE
SUBJECT TO THE SAME CONDITIONS AND RESTRICTIONS AS THE AWARD WITH RESPECT TO
WHICH THE DIVIDENDS WERE PAID.


ARTICLE 8.            SHARE UNITS.


8.1          SHARE UNIT AGREEMENT.  EACH GRANT OF SHARE UNITS UNDER THE PLAN
SHALL BE EVIDENCED BY A SHARE UNIT AGREEMENT BETWEEN THE RECIPIENT AND THE
COMPANY.  SUCH SHARE UNITS SHALL BE SUBJECT TO ALL APPLICABLE TERMS OF THE PLAN
AND MAY BE SUBJECT TO ANY OTHER TERMS THAT ARE NOT INCONSISTENT WITH THE PLAN. 
THE PROVISIONS OF THE VARIOUS SHARE UNIT AGREEMENTS ENTERED INTO UNDER THE PLAN
NEED NOT BE IDENTICAL.


8.2          NUMBER OF SHARES.  EACH SHARE UNIT AGREEMENT SHALL SPECIFY THE
NUMBER OF SHARES TO WHICH THE SHARE UNIT PERTAINS AND SHALL PROVIDE FOR THE
ADJUSTMENT OF SUCH NUMBER IN ACCORDANCE WITH ARTICLE 10.  SUCH NUMBER SHALL BE
SUBJECT TO THE LIMITATION OF SECTION 8.4(A), IF APPLICABLE.


8.3          PAYMENT FOR AWARDS.  TO THE EXTENT THAT AN AWARD IS GRANTED IN THE
FORM OF SHARE UNITS, NO CASH CONSIDERATION SHALL BE REQUIRED OF THE AWARD
RECIPIENTS.


8.4          VESTING CONDITIONS.

(A)           GENERAL.  EACH AWARD OF SHARE UNITS MAY OR MAY NOT BE SUBJECT TO
VESTING.  VESTING SHALL OCCUR, IN FULL OR IN INSTALLMENTS, UPON SATISFACTION OF
THE CONDITIONS SPECIFIED IN THE SHARE UNIT AWARD.  THE COMMITTEE MAY INCLUDE
AMONG SUCH CONDITIONS CONTINUED PERFORMANCE OF SERVICE AND/OR THE REQUIREMENT
THAT THE PERFORMANCE OF THE COMPANY (OR A SUBSIDIARY, AFFILIATE OR BUSINESS UNIT
OF THE COMPANY) FOR A SPECIFIED PERIOD OF NOT LESS THAN ONE FISCAL YEAR EQUAL OR
EXCEED PERFORMANCE TARGETS DETERMINED BY THE COMMITTEE.  SUCH TARGETS SHALL BE
BASED ON ONE OR MORE OF THE CRITERIA SET FORTH IN APPENDIX A, AND SHALL BE
DETERMINED NOT LATER THAN THE 90 DAYS FOLLOWING COMMENCEMENT OF THE SPECIFIED
PERFORMANCE PERIOD.  AS TO AWARDS WITH RESPECT TO WHICH THE COMPANY DESIRES TO
SECURE AN EXEMPTION FROM SECTION 162(M) OF THE CODE, NO PARTICIPANT SHALL
RECEIVE MORE THAN 400,000 SHARE UNITS SUBJECT TO PERFORMANCE-BASED VESTING
CONDITIONS IN A SINGLE FISCAL YEAR, EXCEPT THAT A NEW EMPLOYEE MAY RECEIVE UP TO
800,000 SHARE UNITS SUBJECT TO PERFORMANCE-BASED VESTING CONDITIONS IN THE
FISCAL YEAR OF THE

9


--------------------------------------------------------------------------------




COMPANY IN WHICH HIS OR HER SERVICE AS AN EMPLOYEE FIRST COMMENCES.  THE
LIMITATIONS SET FORTH IN THE PRECEDING SENTENCE SHALL BE SUBJECT TO ADJUSTMENT
IN ACCORDANCE WITH ARTICLE 10.

(B)           CESSATION OF ELIGIBILITY TO VEST.  UNLESS OTHERWISE PROVIDED BY
THE SHARE UNIT AWARD, IF A PARTICIPANT CEASES TO BE AN AWARDEE ELIGIBLE TO VEST,
OTHER THAN AS A RESULT OF CIRCUMSTANCES DESCRIBED IN SUBSECTION (C) OR (D)
BELOW, THEN ALL UNVESTED SHARE UNITS SUBJECT TO A SHARE UNIT AGREEMENT SHALL
IMMEDIATELY BE FORFEITED AND SHALL REVERT TO THE PLAN.

(C)           DEATH, DISABILITY OR RETIREMENT OF PARTICIPANT.  UNLESS OTHERWISE
PROVIDED BY THE SHARE UNIT AWARD, IF A PARTICIPANT CEASES TO BE AN AWARDEE
ELIGIBLE TO VEST AS A RESULT OF THE PARTICIPANT’S DEATH, TOTAL AND PERMANENT
DISABILITY OR RETIREMENT DUE TO AGE, IN ACCORDANCE WITH THE COMPANY’S OR A
SUBSIDIARY’S OR AFFILIATE’S RETIREMENT POLICY, THE PROVISIONS OF SUBSECTION (B)
ABOVE WILL APPLY EXCEPT THAT THE VESTED PORTION OF SUCH PARTICIPANT’S SHARE UNIT
AWARD SHALL BE DETERMINED BY ADDING 12 MONTHS TO THE LENGTH OF HIS OR HER ACTUAL
SERVICE.

(D)           VOLUNTARY SEVERANCE INCENTIVE PROGRAM.  IF A PARTICIPANT CEASES TO
BE AN AWARDEE ELIGIBLE TO VEST AS A RESULT OF PARTICIPATION IN A VOLUNTARY
SEVERANCE INCENTIVE PROGRAM OR WORKFORCE MANAGEMENT PLAN APPROVED BY THE BOARD
OR A COMMITTEE, UNVESTED SHARE UNITS SHALL VEST TO THE EXTENT PROVIDED BY THE
BOARD OR A COMMITTEE IN SUCH VOLUNTARY SEVERANCE INCENTIVE PROGRAM OR WORKFORCE
MANAGEMENT PLAN.  ABSENT A SPECIFIC PROVISION FOR ACCELERATION, THE PROVISIONS
OF SUBSECTION (B) ABOVE SHALL APPLY.


8.5          EFFECT OF CHANGE IN CONTROL.  THE COMMITTEE MAY DETERMINE, AT THE
TIME OF GRANTING SHARE UNITS OR THEREAFTER, THAT ALL OR PART OF SUCH SHARE UNITS
SHALL BECOME VESTED IF A CHANGE IN CONTROL OCCURS WITH RESPECT TO THE COMPANY OR
IF THE PARTICIPANT’S SERVICE IS TERMINATED WITHOUT CAUSE AFTER A CHANGE IN
CONTROL.  IN ADDITION, ACCELERATION OF VESTING MAY BE REQUIRED UNDER
SECTION 10.3.


8.6          VOTING AND DIVIDEND RIGHTS.  THE HOLDERS OF SHARE UNITS SHALL HAVE
NO VOTING RIGHTS.  PRIOR TO SETTLEMENT OR FORFEITURE, ANY SHARE UNIT AWARDED
UNDER THE PLAN MAY, AT THE COMMITTEE’S DISCRETION, CARRY WITH IT A RIGHT TO
DIVIDEND EQUIVALENTS.  SUCH RIGHT ENTITLES THE HOLDER TO BE CREDITED WITH AN
AMOUNT EQUAL TO ALL CASH DIVIDENDS PAID ON ONE SHARE WHILE THE SHARE UNIT IS
OUTSTANDING.  DIVIDEND EQUIVALENTS MAY BE CONVERTED INTO ADDITIONAL SHARE
UNITS.  SETTLEMENT OF DIVIDEND EQUIVALENTS MAY BE MADE IN THE FORM OF CASH, IN
THE FORM OF SHARES, OR IN A COMBINATION OF BOTH.  PRIOR TO DISTRIBUTION, ANY
DIVIDEND EQUIVALENTS THAT ARE NOT PAID SHALL BE SUBJECT TO THE SAME CONDITIONS
AND RESTRICTIONS AS THE SHARE UNITS TO WHICH THEY ATTACH.


8.7          FORM AND TIME OF SETTLEMENT OF SHARE UNITS.  SETTLEMENT OF VESTED
SHARE UNITS MAY BE MADE IN THE FORM OF (A) CASH, (B) SHARES OR (C) ANY
COMBINATION OF BOTH, AS DETERMINED BY THE COMMITTEE.  THE ACTUAL NUMBER OF SHARE
UNITS ELIGIBLE FOR SETTLEMENT MAY BE LARGER OR SMALLER THAN THE NUMBER INCLUDED
IN THE ORIGINAL AWARD, BASED ON PREDETERMINED PERFORMANCE FACTORS.  METHODS OF
CONVERTING SHARE UNITS INTO CASH MAY INCLUDE (WITHOUT LIMITATION) A METHOD BASED
ON THE AVERAGE FAIR MARKET VALUE OF SHARES OVER A SERIES OF TRADING DAYS. 
VESTED SHARE UNITS MAY BE SETTLED IN A LUMP SUM OR IN INSTALLMENTS.  THE
DISTRIBUTION MAY OCCUR OR COMMENCE WHEN ALL VESTING CONDITIONS APPLICABLE TO THE
SHARE UNITS HAVE BEEN SATISFIED OR HAVE LAPSED, OR IT MAY BE DEFERRED TO ANY
LATER DATE.  THE AMOUNT OF A DEFERRED DISTRIBUTION

10


--------------------------------------------------------------------------------





MAY BE INCREASED BY AN INTEREST FACTOR OR BY DIVIDEND EQUIVALENTS.  UNTIL AN
AWARD OF SHARE UNITS IS SETTLED, THE NUMBER OF SUCH SHARE UNITS SHALL BE SUBJECT
TO ADJUSTMENT PURSUANT TO ARTICLE 10.


8.8          CREDITORS’ RIGHTS.  A HOLDER OF SHARE UNITS SHALL HAVE NO RIGHTS
OTHER THAN THOSE OF A GENERAL CREDITOR OF THE COMPANY.  SHARE UNITS REPRESENT AN
UNFUNDED AND UNSECURED OBLIGATION OF THE COMPANY, SUBJECT TO THE TERMS AND
CONDITIONS OF THE APPLICABLE SHARE UNIT AGREEMENT.


ARTICLE 9.            AUTOMATIC OPTION GRANTS TO OUTSIDE DIRECTORS.


9.1          INITIAL GRANTS.  IN CONNECTION WITH JOINING THE BOARD, EACH OUTSIDE
DIRECTOR SHALL RECEIVE:

(A)           A ONE-TIME GRANT OF AN NSO COVERING SHARES WITH AN ACCOUNTING
VALUE OF $110,000.  SUCH NSO SHALL BE GRANTED ON THE DATE WHEN SUCH OUTSIDE
DIRECTOR FIRST JOINS THE BOARD, AND SHALL VEST AND BECOME EXERCISABLE ON THE
FIRST ANNIVERSARY OF THE DATE OF GRANT; AND

(B)           A ONE-TIME GRANT OF SHARE UNITS WITH AN ACCOUNTING VALUE OF
$110,000.  SUCH SHARE UNITS SHALL BE GRANTED ON THE DATE WHEN SUCH OUTSIDE
DIRECTOR FIRST JOINS THE BOARD AND SHALL VEST ON THE FIRST ANNIVERSARY OF THE
DATE OF GRANT.  SETTLEMENT OF VESTED SHARE UNITS SHALL BE MADE IN A LUMP SUM ON
THE THIRD ANNIVERSARY OF THE DATE OF GRANT.  SUCH LUMP SUM SHALL CONSIST OF A
NUMBER OF SHARES EQUAL TO THE NUMBER OF VESTED SHARE UNITS.

(C)           WITH RESPECT TO AN OUTSIDE DIRECTOR WHO FIRST BECOMES A MEMBER OF
THE BOARD PRIOR TO COMPLETION OF THE COMPANY’S INITIAL PUBLIC OFFERING, THE
INITIAL GRANTS REFERRED TO IN SUBPARAGRAPHS (A) AND (B) ABOVE SHALL BE GRANTED
ON THE DATE OF THE COMPANY’S INITIAL PUBLIC OFFERING AND THE PRICES SHALL BE
CALCULATED BY REFERENCE TO THE INITIAL PUBLIC OFFERING PRICE REFLECTED IN THE
FINAL PROSPECTUS RELATED TO THE OFFERING.

An Outside Director who was previously an Employee shall not receive grants
under this Section 9.1.


9.2          ANNUAL GRANTS.  UPON THE CONCLUSION OF EACH REGULAR ANNUAL MEETING
OF THE COMPANY’S SHAREHOLDERS HELD IN THE YEAR 2007 OR THEREAFTER, EACH OUTSIDE
DIRECTOR WHO WILL CONTINUE SERVING AS A MEMBER OF THE BOARD THEREAFTER SHALL
RECEIVE:

(A)           A GRANT OF AN NSO COVERING SHARES WITH AN ACCOUNTING VALUE OF
$55,000.  SUCH NSO SHALL VEST AND BECOME EXERCISABLE ON THE FIRST ANNIVERSARY OF
THE DATE OF GRANT; AND

(B)           A GRANT OF SHARE UNITS WITH AN ACCOUNTING VALUE OF $55,000.  SUCH
SHARE UNITS SHALL VEST ON THE FIRST ANNIVERSARY OF THE DATE OF GRANT. 
SETTLEMENT OF VESTED SHARE UNITS SHALL BE MADE IN A LUMP SUM ON THE THIRD
ANNIVERSARY OF THE DATE OF GRANT, UNLESS DEFERRED TO A LATER DATE.  SUCH LUMP
SUM SHALL CONSIST OF A NUMBER OF SHARES EQUAL TO THE NUMBER OF VESTED SHARE
UNITS.

11


--------------------------------------------------------------------------------




Notwithstanding the foregoing, no grants shall be made pursuant to this Section
9.2 in the calendar year in which the same Outside Director received grants
described in Section 9.1.  An Outside Director who previously was an Employee
shall be eligible to receive grants under this Section 9.2.


9.3          CESSATION OF ELIGIBILITY TO VEST.  UNLESS OTHERWISE PROVIDED BY THE
AWARD AGREEMENT, IF AN OUTSIDE DIRECTOR’S SERVICE TERMINATES PRIOR TO THE
VESTING DATE SPECIFIED IN SUCH AGREEMENT OTHER THAN AS A RESULT OF CIRCUMSTANCES
DESCRIBED IN SECTION 9.4 BELOW, THEN SUCH DIRECTOR’S UNVESTED AWARD SHALL
IMMEDIATELY BE FORFEITED AND SUCH UNVESTED SHARES SHALL REVERT TO THE PLAN.


9.4          ACCELERATED EXERCISABILITY.  ALL AWARDS GRANTED TO AN OUTSIDE
DIRECTOR UNDER THIS ARTICLE 9 SHALL ALSO BECOME EXERCISABLE IN FULL, AND
RESTRICTED SHARES AND SHARE UNITS SHALL BE DISTRIBUTED, IN THE EVENT THAT:

(A)           SUCH OUTSIDE DIRECTOR’S SERVICE TERMINATES BECAUSE OF DEATH, TOTAL
AND PERMANENT DISABILITY, OR RETIREMENT AT OR AFTER AGE 65;

(B)           THE COMPANY IS SUBJECT TO A CHANGE IN CONTROL BEFORE SUCH OUTSIDE
DIRECTOR’S SERVICE TERMINATES; OR

(C)           AS OTHERWISE REQUIRED BY SECTION 10.3.


9.5          EXERCISE PRICE.  THE EXERCISE PRICE UNDER ALL NSOS GRANTED TO AN
OUTSIDE DIRECTOR UNDER THIS ARTICLE 9 SHALL BE EQUAL TO 100% OF THE FAIR MARKET
VALUE OF A SHARE ON THE DATE OF GRANT, PAYABLE IN ONE OF THE FORMS DESCRIBED IN
SECTION 5.7(A), (B) OR (C).


9.6          TERM.  THE OPTION AGREEMENT SHALL SPECIFY THE TERM OF THE OPTION,
WHICH SHALL NOT EXCEED 10 YEARS FORM THE DATE OF GRANT.  EACH NSO GRANTED TO AN
OUTSIDE DIRECTOR UNDER THIS ARTICLE 9 SHALL TERMINATE ON THE EARLIER OF (A) THE
EXPIRATION OF THE TERM OF SUCH OPTION OR (B) THE DATE 12 MONTHS AFTER THE
TERMINATION OF SUCH OUTSIDE DIRECTOR’S SERVICE FOR ANY REASON.


9.7          AFFILIATES OF OUTSIDE DIRECTORS.  THE COMMITTEE MAY PROVIDE THAT
THE NSOS THAT OTHERWISE WOULD BE GRANTED TO AN OUTSIDE DIRECTOR UNDER THIS
ARTICLE 9 SHALL INSTEAD BE GRANTED TO AN AFFILIATE OF SUCH OUTSIDE DIRECTOR. 
SUCH AFFILIATE SHALL THEN BE DEEMED TO BE AN OUTSIDE DIRECTOR FOR PURPOSES OF
THE PLAN, PROVIDED THAT THE SERVICE-RELATED VESTING AND TERMINATION PROVISIONS
PERTAINING TO THE NSOS SHALL BE APPLIED WITH REGARD TO THE SERVICE OF THE
OUTSIDE DIRECTOR.


ARTICLE 10.          PROTECTION AGAINST DILUTION.


10.1        ADJUSTMENTS.  IN THE EVENT OF A SUBDIVISION OF THE OUTSTANDING
SHARES, A DECLARATION OF A DIVIDEND PAYABLE IN SHARES OR A COMBINATION OR
CONSOLIDATION OF THE OUTSTANDING SHARES (BY RECLASSIFICATION OR OTHERWISE) INTO
A LESSER NUMBER OF SHARES, CORRESPONDING ADJUSTMENTS SHALL AUTOMATICALLY BE MADE
IN EACH OF THE FOLLOWING:

(A)           THE NUMBER OF OPTIONS, SARS, RESTRICTED SHARES AND SHARE UNITS
AVAILABLE FOR FUTURE AWARDS UNDER ARTICLE 3;

12


--------------------------------------------------------------------------------




(B)           THE LIMITATIONS SET FORTH IN SECTIONS 5.2, 7.2, 8.4(A) AND 9.4(A);

(C)           THE NUMBER OF SHARES COVERED BY EACH OUTSTANDING OPTION AND SAR;

(D)           THE EXERCISE PRICE UNDER EACH OUTSTANDING OPTION AND SAR; OR

(E)           THE NUMBER OF SHARE UNITS INCLUDED IN ANY PRIOR AWARD THAT HAS NOT
YET BEEN SETTLED.

In the event of a declaration of an extraordinary dividend payable in a form
other than Shares in an amount that has a material effect on the price of
Shares, a recapitalization, a spin-off or a similar occurrence, the Committee
shall make such adjustments as it, in its sole discretion, deems appropriate in
one or more of the foregoing.  Except as provided in this Article 10, a
Participant shall have no rights by reason of any issuance by the Company of
shares of any class or securities convertible into shares of any class, any
subdivision or consolidation of shares of any class, the payment of any share
dividend or any other increase or decrease in the number of shares of any class.


10.2        DISSOLUTION OR LIQUIDATION.  TO THE EXTENT NOT PREVIOUSLY EXERCISED
OR SETTLED, OPTIONS, SARS AND SHARE UNITS SHALL TERMINATE IMMEDIATELY PRIOR TO
THE DISSOLUTION OR LIQUIDATION OF THE COMPANY.


10.3        REORGANIZATIONS.  IN THE EVENT THAT THE COMPANY IS A PARTY TO A
MERGER OR CONSOLIDATION, ALL OUTSTANDING AWARDS SHALL BE SUBJECT TO THE
AGREEMENT OF MERGER OR CONSOLIDATION.  SUCH AGREEMENT SHALL PROVIDE FOR ONE OR
MORE OF THE FOLLOWING:

(A)           THE CONTINUATION OF SUCH OUTSTANDING AWARDS BY THE COMPANY (IF THE
COMPANY IS THE SURVIVING CORPORATION).

(B)           THE ASSUMPTION OF SUCH OUTSTANDING AWARDS BY THE SURVIVING
CORPORATION OR ITS PARENT, PROVIDED THAT THE ASSUMPTION OF OPTIONS OR SARS SHALL
COMPLY WITH SECTIONS 409A AND 424(A) OF THE CODE (WHETHER OR NOT THE OPTIONS ARE
ISOS).

(C)           THE SUBSTITUTION BY THE SURVIVING CORPORATION OR ITS PARENT OF NEW
AWARDS FOR SUCH OUTSTANDING AWARDS, PROVIDED THAT THE SUBSTITUTION OF OPTIONS OR
SARS SHALL COMPLY WITH SECTIONS 409A AND 424(A) OF THE CODE (WHETHER OR NOT THE
OPTIONS ARE ISOS).

(D)           FULL EXERCISABILITY OF OUTSTANDING OPTIONS AND SARS AND FULL
VESTING OF THE SHARES SUBJECT TO SUCH OPTIONS AND SARS, FOLLOWED BY THE
CANCELLATION OF SUCH OPTIONS AND SARS.  THE FULL EXERCISABILITY OF SUCH OPTIONS
AND SARS AND FULL VESTING OF SUCH SHARES MAY BE CONTINGENT ON THE CLOSING OF
SUCH MERGER OR CONSOLIDATION.  THE OPTIONEES SHALL BE ABLE TO EXERCISE SUCH
OPTIONS AND SARS DURING A PERIOD OF NOT LESS THAN FIVE FULL BUSINESS DAYS
PRECEDING THE CLOSING DATE OF SUCH MERGER OR CONSOLIDATION, UNLESS (I) A SHORTER
PERIOD IS REQUIRED TO PERMIT A TIMELY CLOSING OF SUCH MERGER OR CONSOLIDATION
AND (II) SUCH SHORTER PERIOD STILL OFFERS THE OPTIONEES A REASONABLE OPPORTUNITY
TO EXERCISE SUCH OPTIONS AND SARS.  ANY EXERCISE OF SUCH OPTIONS AND SARS DURING
SUCH PERIOD MAY BE CONTINGENT ON THE CLOSING OF SUCH MERGER OR CONSOLIDATION.

13


--------------------------------------------------------------------------------




(E)           THE CANCELLATION OF OUTSTANDING OPTIONS AND SARS AND A PAYMENT TO
THE OPTIONEES EQUAL TO THE EXCESS OF (I) THE FAIR MARKET VALUE OF THE SHARES
SUBJECT TO SUCH OPTIONS AND SARS (WHETHER OR NOT SUCH OPTIONS AND SARS ARE THEN
EXERCISABLE OR SUCH SHARES ARE THEN VESTED) AS OF THE CLOSING DATE OF SUCH
MERGER OR CONSOLIDATION OVER (II) THEIR EXERCISE PRICE.  SUCH PAYMENT SHALL BE
MADE IN THE FORM OF CASH, CASH EQUIVALENTS, OR SECURITIES OF THE SURVIVING
CORPORATION OR ITS PARENT WITH A FAIR MARKET VALUE EQUAL TO THE REQUIRED
AMOUNT.  SUCH PAYMENT MAY BE MADE IN INSTALLMENTS AND MAY BE DEFERRED UNTIL THE
DATE OR DATES WHEN SUCH OPTIONS AND SARS WOULD HAVE BECOME EXERCISABLE OR SUCH
SHARES WOULD HAVE VESTED.  SUCH PAYMENT MAY BE SUBJECT TO VESTING BASED ON THE
OPTIONEE’S CONTINUING SERVICE, PROVIDED THAT THE VESTING SCHEDULE SHALL NOT BE
LESS FAVORABLE TO THE OPTIONEE THAN THE SCHEDULE UNDER WHICH SUCH OPTIONS AND
SARS WOULD HAVE BECOME EXERCISABLE OR SUCH SHARES WOULD HAVE VESTED.  IF THE
EXERCISE PRICE OF THE SHARES SUBJECT TO SUCH OPTIONS AND SARS EXCEEDS THE FAIR
MARKET VALUE OF SUCH SHARES, THEN SUCH OPTIONS AND SARS MAY BE CANCELLED WITHOUT
MAKING A PAYMENT TO THE OPTIONEES.  FOR PURPOSES OF THIS SUBSECTION (E), THE
FAIR MARKET VALUE OF ANY SECURITY SHALL BE DETERMINED WITHOUT REGARD TO ANY
VESTING CONDITIONS THAT MAY APPLY TO SUCH SECURITY.

(F)            THE CANCELLATION OF OUTSTANDING SHARE UNITS AND A PAYMENT TO THE
PARTICIPANTS EQUAL TO THE FAIR MARKET VALUE OF THE SHARES SUBJECT TO SUCH SHARE
UNITS (WHETHER OR NOT SUCH SHARE UNITS ARE THEN VESTED) AS OF THE CLOSING DATE
OF SUCH MERGER OR CONSOLIDATION.  SUCH PAYMENT SHALL BE MADE IN THE FORM OF
CASH, CASH EQUIVALENTS, OR SECURITIES OF THE SURVIVING CORPORATION OR ITS PARENT
WITH A FAIR MARKET VALUE EQUAL TO THE REQUIRED AMOUNT.  SUCH PAYMENT MAY BE MADE
IN INSTALLMENTS AND MAY BE DEFERRED UNTIL THE DATE OR DATES WHEN SUCH SHARE
UNITS WOULD HAVE VESTED.  SUCH PAYMENT MAY BE SUBJECT TO VESTING BASED ON THE
PARTICIPANT’S CONTINUING SERVICE, PROVIDED THAT THE VESTING SCHEDULE SHALL NOT
BE LESS FAVORABLE TO THE PARTICIPANT THAN THE SCHEDULE UNDER WHICH SUCH SHARE
UNITS WOULD HAVE VESTED.  FOR PURPOSES OF THIS SUBSECTION (F), THE FAIR MARKET
VALUE OF ANY SECURITY SHALL BE DETERMINED WITHOUT REGARD TO ANY VESTING
CONDITIONS THAT MAY APPLY TO SUCH SECURITY.


ARTICLE 11.          PAYMENT OF DIRECTOR’S FEES IN SECURITIES.


11.1        EFFECTIVE DATE.  NO PROVISION OF THIS ARTICLE 11 SHALL BE EFFECTIVE
UNLESS AND UNTIL THE BOARD HAS DETERMINED TO IMPLEMENT SUCH PROVISION.


11.2        ELECTIONS TO RECEIVE NSOS, RESTRICTED SHARES OR SHARE UNITS.  AN
OUTSIDE DIRECTOR MAY ELECT TO RECEIVE HIS OR HER ANNUAL RETAINER PAYMENTS AND/OR
MEETING FEES FROM THE COMPANY IN THE FORM OF CASH, NSOS, RESTRICTED SHARES OR
SHARE UNITS, OR A COMBINATION THEREOF, AS DETERMINED BY THE BOARD.  SUCH NSOS,
RESTRICTED SHARES AND SHARE UNITS SHALL BE ISSUED UNDER THE PLAN.  AN ELECTION
UNDER THIS ARTICLE 11 SHALL BE FILED WITH THE COMPANY ON THE PRESCRIBED FORM.


11.3        NUMBER AND TERMS OF NSOS, RESTRICTED SHARES OR SHARE UNITS.  THE
NUMBER OF NSOS, RESTRICTED SHARES OR SHARE UNITS TO BE GRANTED TO OUTSIDE
DIRECTORS IN LIEU OF ANNUAL RETAINERS AND MEETING FEES THAT WOULD OTHERWISE BE
PAID IN CASH SHALL BE CALCULATED IN A MANNER DETERMINED BY THE BOARD.  THE BOARD
SHALL ALSO DETERMINE THE TERMS OF SUCH NSOS, RESTRICTED SHARES OR SHARE UNITS.

14


--------------------------------------------------------------------------------





ARTICLE 12.          LIMITATION ON RIGHTS.


12.1        RETENTION RIGHTS.  NEITHER THE PLAN NOR ANY AWARD GRANTED UNDER THE
PLAN SHALL BE DEEMED TO GIVE ANY INDIVIDUAL A RIGHT TO REMAIN AN EMPLOYEE,
OUTSIDE DIRECTOR OR CONSULTANT.  THE COMPANY AND ITS PARENTS, SUBSIDIARIES AND
AFFILIATES RESERVE THE RIGHT TO TERMINATE THE SERVICE OF ANY EMPLOYEE, OUTSIDE
DIRECTOR OR CONSULTANT AT ANY TIME, WITH OR WITHOUT CAUSE, SUBJECT TO APPLICABLE
LAWS, THE COMPANY’S ARTICLES OF ASSOCIATION AND A WRITTEN EMPLOYMENT AGREEMENT
(IF ANY).


12.2        SHAREHOLDERS’ RIGHTS.  A PARTICIPANT SHALL HAVE NO DIVIDEND RIGHTS,
VOTING RIGHTS OR OTHER RIGHTS AS A SHAREHOLDER WITH RESPECT TO ANY SHARES
COVERED BY HIS OR HER AWARD PRIOR TO THE TIME WHEN SUCH SHARES ARE ISSUED OR, IF
APPLICABLE, THE TIME WHEN HE OR SHE BECOMES ENTITLED TO RECEIVE SUCH SHARES BY
FILING ANY REQUIRED NOTICE OF EXERCISE AND PAYING ANY REQUIRED EXERCISE PRICE. 
NO ADJUSTMENT SHALL BE MADE FOR CASH DIVIDENDS OR OTHER RIGHTS FOR WHICH THE
RECORD DATE IS PRIOR TO SUCH TIME, EXCEPT AS EXPRESSLY PROVIDED IN THE PLAN.


12.3        REGULATORY REQUIREMENTS.  ANY OTHER PROVISION OF THE PLAN
NOTWITHSTANDING, THE OBLIGATION OF THE COMPANY TO ISSUE SHARES UNDER THE PLAN
SHALL BE SUBJECT TO ALL APPLICABLE LAWS, RULES AND REGULATIONS AND SUCH APPROVAL
BY ANY REGULATORY BODY AS MAY BE REQUIRED.  THE COMPANY RESERVES THE RIGHT TO
RESTRICT, IN WHOLE OR IN PART, THE DELIVERY OF SHARES PURSUANT TO ANY AWARD
PRIOR TO THE SATISFACTION OF ALL LEGAL REQUIREMENTS RELATING TO THE ISSUANCE OF
SUCH SHARES, TO THEIR REGISTRATION, QUALIFICATION OR LISTING OR TO AN EXEMPTION
FROM REGISTRATION, QUALIFICATION OR LISTING.


ARTICLE 13.          WITHHOLDING TAXES.


13.1        GENERAL.  TO THE EXTENT REQUIRED BY APPLICABLE FEDERAL, STATE, LOCAL
OR FOREIGN LAW, A PARTICIPANT OR HIS OR HER SUCCESSOR SHALL MAKE ARRANGEMENTS
SATISFACTORY TO THE COMPANY FOR THE SATISFACTION OF ANY WITHHOLDING TAX
OBLIGATIONS THAT ARISE IN CONNECTION WITH THE PLAN.  THE COMPANY SHALL NOT BE
REQUIRED TO ISSUE ANY SHARES OR MAKE ANY CASH PAYMENT UNDER THE PLAN UNTIL SUCH
OBLIGATIONS ARE SATISFIED.


13.2        SHARE WITHHOLDING.  TO THE EXTENT THAT APPLICABLE LAW SUBJECTS A
PARTICIPANT TO TAX WITHHOLDING OBLIGATIONS, THE COMMITTEE MAY PERMIT SUCH
PARTICIPANT TO SATISFY ALL OR PART OF SUCH OBLIGATIONS BY HAVING THE COMPANY
WITHHOLD ALL OR A PORTION OF ANY SHARES THAT OTHERWISE WOULD BE ISSUED TO HIM OR
HER OR BY SURRENDERING ALL OR A PORTION OF ANY SHARES THAT HE OR SHE PREVIOUSLY
ACQUIRED.  SUCH SHARES SHALL BE VALUED AT THEIR FAIR MARKET VALUE ON THE DATE
WHEN THEY ARE WITHHELD OR SURRENDERED.


ARTICLE 14.          LIMITATION ON PAYMENTS.


14.1        SCOPE OF LIMITATION.  THIS ARTICLE 14 SHALL APPLY TO AN AWARD ONLY
IF:

(A)           THE INDEPENDENT AUDITORS SELECTED FOR THIS PURPOSE BY THE
COMMITTEE (THE “AUDITORS”) DETERMINE THAT THE AFTER-TAX VALUE OF SUCH AWARD TO
THE PARTICIPANT, TAKING INTO ACCOUNT THE EFFECT OF ALL FEDERAL, STATE AND LOCAL
INCOME TAXES, EMPLOYMENT TAXES AND EXCISE TAXES APPLICABLE TO THE PARTICIPANT
(INCLUDING THE EXCISE TAX UNDER SECTION 4999 OF THE

15


--------------------------------------------------------------------------------




CODE), WILL BE GREATER AFTER THE APPLICATION OF THIS ARTICLE 14 THAN IT WAS
BEFORE THE APPLICATION OF THIS ARTICLE 14; OR

(B)           THE COMMITTEE, AT THE TIME OF MAKING AN AWARD UNDER THE PLAN OR AT
ANY TIME THEREAFTER, SPECIFIES IN WRITING THAT SUCH AWARD SHALL BE SUBJECT TO
THIS ARTICLE 14 (REGARDLESS OF THE AFTER-TAX VALUE OF SUCH AWARD TO THE
PARTICIPANT).

If this Article 14 applies to an Award, it shall supersede any contrary
provision of the Plan or of any Award granted under the Plan.


14.2        BASIC RULE.  IN THE EVENT THAT THE AUDITORS DETERMINE THAT ANY
PAYMENT OR TRANSFER BY THE COMPANY UNDER THE PLAN TO OR FOR THE BENEFIT OF A
PARTICIPANT (A “PAYMENT”) WOULD BE NONDEDUCTIBLE BY THE COMPANY FOR FEDERAL
INCOME TAX PURPOSES BECAUSE OF THE PROVISIONS CONCERNING “EXCESS PARACHUTE
PAYMENTS” IN SECTION 280G OF THE CODE, THEN THE AGGREGATE PRESENT VALUE OF ALL
PAYMENTS SHALL BE REDUCED (BUT NOT BELOW ZERO) TO THE REDUCED AMOUNT.  FOR
PURPOSES OF THIS ARTICLE 14, THE “REDUCED AMOUNT” SHALL BE THE AMOUNT, EXPRESSED
AS A PRESENT VALUE, WHICH MAXIMIZES THE AGGREGATE PRESENT VALUE OF THE PAYMENTS
WITHOUT CAUSING ANY PAYMENT TO BE NONDEDUCTIBLE BY THE COMPANY BECAUSE OF
SECTION 280G OF THE CODE.


14.3        REDUCTION OF PAYMENTS.  IF THE AUDITORS DETERMINE THAT ANY PAYMENT
WOULD BE NONDEDUCTIBLE BY THE COMPANY BECAUSE OF SECTION 280G OF THE CODE, THEN
THE COMPANY SHALL PROMPTLY GIVE THE PARTICIPANT NOTICE TO THAT EFFECT AND A COPY
OF THE DETAILED CALCULATION THEREOF AND OF THE REDUCED AMOUNT, AND THE
PARTICIPANT MAY THEN ELECT, IN HIS OR HER SOLE DISCRETION, WHICH AND HOW MUCH OF
THE PAYMENTS SHALL BE ELIMINATED OR REDUCED (AS LONG AS AFTER SUCH ELECTION THE
AGGREGATE PRESENT VALUE OF THE PAYMENTS EQUALS THE REDUCED AMOUNT) AND SHALL
ADVISE THE COMPANY IN WRITING OF HIS OR HER ELECTION WITHIN 10 DAYS OF RECEIPT
OF NOTICE.  IF NO SUCH ELECTION IS MADE BY THE PARTICIPANT WITHIN SUCH 10-DAY
PERIOD, THEN THE COMPANY MAY ELECT WHICH AND HOW MUCH OF THE PAYMENTS SHALL BE
ELIMINATED OR REDUCED (AS LONG AS AFTER SUCH ELECTION THE AGGREGATE PRESENT
VALUE OF THE PAYMENTS EQUALS THE REDUCED AMOUNT) AND SHALL NOTIFY THE
PARTICIPANT PROMPTLY OF SUCH ELECTION.  FOR PURPOSES OF THIS ARTICLE 14, PRESENT
VALUE SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 280G(D)(4) OF THE CODE. 
ALL DETERMINATIONS MADE BY THE AUDITORS UNDER THIS ARTICLE 14 SHALL BE BINDING
UPON THE COMPANY AND THE PARTICIPANT AND SHALL BE MADE WITHIN 60 DAYS OF THE
DATE WHEN A PAYMENT BECOMES PAYABLE OR TRANSFERABLE.  AS PROMPTLY AS PRACTICABLE
FOLLOWING SUCH DETERMINATION AND THE ELECTIONS HEREUNDER, THE COMPANY SHALL PAY
OR TRANSFER TO OR FOR THE BENEFIT OF THE PARTICIPANT SUCH AMOUNTS AS ARE THEN
DUE TO HIM OR HER UNDER THE PLAN AND SHALL PROMPTLY PAY OR TRANSFER TO OR FOR
THE BENEFIT OF THE PARTICIPANT IN THE FUTURE SUCH AMOUNTS AS BECOME DUE TO HIM
OR HER UNDER THE PLAN.


14.4        OVERPAYMENTS AND UNDERPAYMENTS.  AS A RESULT OF UNCERTAINTY IN THE
APPLICATION OF SECTION 280G OF THE CODE AT THE TIME OF AN INITIAL DETERMINATION
BY THE AUDITORS HEREUNDER, IT IS POSSIBLE THAT PAYMENTS WILL HAVE BEEN MADE BY
THE COMPANY WHICH SHOULD NOT HAVE BEEN MADE (AN “OVERPAYMENT”) OR THAT
ADDITIONAL PAYMENTS WHICH WILL NOT HAVE BEEN MADE BY THE COMPANY COULD HAVE BEEN
MADE (AN “UNDERPAYMENT”), CONSISTENT IN EACH CASE WITH THE CALCULATION OF THE
REDUCED AMOUNT HEREUNDER.  IN THE EVENT THAT THE AUDITORS, BASED UPON THE
ASSERTION OF A DEFICIENCY BY THE INTERNAL REVENUE SERVICE AGAINST THE COMPANY OR
THE PARTICIPANT THAT THE AUDITORS BELIEVE HAS A HIGH PROBABILITY OF SUCCESS,
DETERMINE THAT AN OVERPAYMENT HAS BEEN MADE, SUCH OVERPAYMENT SHALL BE TREATED
FOR ALL PURPOSES AS A LOAN TO THE PARTICIPANT THAT HE

16


--------------------------------------------------------------------------------





OR SHE SHALL REPAY TO THE COMPANY, TOGETHER WITH INTEREST AT THE APPLICABLE
FEDERAL RATE PROVIDED IN SECTION 7872(F)(2) OF THE CODE; PROVIDED, HOWEVER, THAT
NO AMOUNT SHALL BE PAYABLE BY THE PARTICIPANT TO THE COMPANY IF AND TO THE
EXTENT THAT SUCH PAYMENT WOULD NOT REDUCE THE AMOUNT THAT IS SUBJECT TO TAXATION
UNDER SECTION 4999 OF THE CODE.  IN THE EVENT THAT THE AUDITORS DETERMINE THAT
AN UNDERPAYMENT HAS OCCURRED, SUCH UNDERPAYMENT SHALL PROMPTLY BE PAID OR
TRANSFERRED BY THE COMPANY TO OR FOR THE BENEFIT OF THE PARTICIPANT, TOGETHER
WITH INTEREST AT THE APPLICABLE FEDERAL RATE PROVIDED IN SECTION 7872(F)(2) OF
THE CODE.


14.5        RELATED CORPORATIONS.  FOR PURPOSES OF THIS ARTICLE 14, THE TERM
“COMPANY” SHALL INCLUDE AFFILIATED CORPORATIONS TO THE EXTENT DETERMINED BY THE
AUDITORS IN ACCORDANCE WITH SECTION 280G(D)(5) OF THE CODE.


ARTICLE 15.          FUTURE OF THE PLAN.


15.1        TERM OF THE PLAN.  THE PLAN, AS SET FORTH HEREIN, SHALL BECOME
EFFECTIVE ON THE DATE OF THE COMPANY’S INITIAL PUBLIC OFFERING.  THE PLAN SHALL
REMAIN IN EFFECT UNTIL THE EARLIER OF (A) THE DATE WHEN THE PLAN IS TERMINATED
UNDER SECTION 15.2 OR (B) THE 10TH ANNIVERSARY OF THE DATE WHEN THE BOARD
ADOPTED THE PLAN.


15.2        AMENDMENT OR TERMINATION.  THE BOARD MAY, AT ANY TIME AND FOR ANY
REASON, AMEND OR TERMINATE THE PLAN.  NO AWARDS SHALL BE GRANTED UNDER THE PLAN
AFTER THE TERMINATION THEREOF.  THE TERMINATION OF THE PLAN, OR ANY AMENDMENT
THEREOF, SHALL NOT AFFECT ANY AWARD PREVIOUSLY GRANTED UNDER THE PLAN.


15.3        SHAREHOLDER APPROVAL.  AN AMENDMENT OF THE PLAN SHALL BE SUBJECT TO
THE APPROVAL OF THE COMPANY’S SHAREHOLDERS ONLY TO THE EXTENT REQUIRED BY
APPLICABLE LAWS, REGULATIONS OR RULES.  HOWEVER, SECTION 162(M) OF THE CODE MAY
REQUIRE THAT THE COMPANY’S SHAREHOLDERS APPROVE:

(A)           THE PLAN NOT LATER THAN THE FIRST REGULAR MEETING OF SHAREHOLDERS
THAT OCCURS IN THE FOURTH CALENDAR YEAR FOLLOWING THE CALENDAR YEAR IN WHICH THE
COMPANY’S INITIAL PUBLIC OFFERING OCCURRED; AND

(B)           THE PERFORMANCE CRITERIA SET FORTH IN APPENDIX A NOT LATER THAN
THE FIRST MEETING OF SHAREHOLDERS THAT OCCURS IN THE FIFTH YEAR FOLLOWING THE
YEAR IN WHICH THE COMPANY’S SHAREHOLDERS PREVIOUSLY APPROVED SUCH CRITERIA.


ARTICLE 16.          DEFINITIONS.


16.1         “AWARDEE ELIGIBLE TO VEST” MEANS A PARTICIPANT WHO IS IN ACTIVE
SERVICE WITH THE COMPANY OR A SUBSIDIARY OR AFFILIATE (OR WHO IS ON AN APPROVED
LEAVE OF ABSENCE OR TAKING VACATION OR OTHERWISE APPROVED FLEXIBLE TIME OFF
(“FTO”) IN ACCORDANCE WITH THE COMPANY’S FTO POLICY) ON THE VESTING DATE FIXED
IN THE AWARD AGREEMENT, SUBJECT TO THE EXCEPTIONS PROVIDED IN ARTICLES 5, 7, 8
AND 9.  WITH THE EXCEPTION OF AN INDIVIDUAL WHO IS ON AN APPROVED LEAVE OF
ABSENCE OR TAKING FTO, IN NO EVENT SHALL AN INDIVIDUAL BE CONSIDERED AN AWARDEE
ELIGIBLE TO VEST IF AND AT THE TIME THE INDIVIDUAL CEASES OR HAS CEASED TO
PERFORM JOB DUTIES FOR WHICH HE OR SHE IS COMPENSATED DIRECTLY BY THE COMPANY OR
A SUBSIDIARY OR AFFILIATE. THE FOREGOING SHALL BE TRUE IN THE EVENT THAT THE
INDIVIDUAL, PRIOR TO CEASING TO PERFORM JOB DUTIES

17


--------------------------------------------------------------------------------





FOR WHICH HE OR SHE IS COMPENSATED DIRECTLY BY THE COMPANY OR A SUBSIDIARY OR
AFFILIATE, RECEIVED OR PROVIDED NOTICE OF TERMINATION (IRRESPECTIVE OF ANY
NOTICE PERIOD OR SIMILAR PERIOD PRESCRIBED UNDER THE LAWS OF A JURISDICTION
OUTSIDE THE UNITED STATES) WHETHER SUCH NOTICE OF TERMINATION OR TRANSFER IS
LAWFUL OR UNLAWFUL UNDER APPLICABLE EMPLOYMENT LAW OR IS IN BREACH OF AN
EMPLOYMENT CONTRACT.  CONTINUED AFFILIATION OR RELATIONSHIP WITH THE COMPANY OR
A SUBSIDIARY OR AFFILIATE PURSUANT TO A STATUTORY OR CONTRACTUAL NOTICE PERIOD
SHALL NOT CONSTITUTE CONTINUATION OF AN INDIVIDUAL’S STATUS AS AN AWARDEE
ELIGIBLE TO VEST.  IN ACCORDANCE WITH THE DEFINITION ABOVE, STATUS AS AN AWARDEE
ELIGIBLE TO VEST WILL ALWAYS CEASE UPON TERMINATION OF EMPLOYMENT WITH THE
COMPANY OR A SUBSIDIARY OR AFFILIATE EXCEPT AS PROVIDED IN ARTICLES 5, 7, 8
AND 9.


16.2         “ACCOUNTING VALUE” MEANS, WITH RESPECT TO AN AWARD, A VALUE
CALCULATED USING THE SAME METHODOLOGY AS WAS APPLIED BY THE COMPANY FOR PURPOSES
OF DETERMINING THE ACCOUNTING CHARGE ASSOCIATED WITH SIMILAR AWARDS FOR THE
FISCAL PERIOD IMMEDIATELY PRECEDING THE DATE ON WHICH THE SUBJECT AWARD IS
GRANTED.


16.3         “AFFILIATE” MEANS ANY ENTITY OTHER THAN A SUBSIDIARY, IF THE
COMPANY AND/OR ONE OR MORE SUBSIDIARIES OWN NOT LESS THAN 50% OF SUCH ENTITY.


16.4         “AWARD” MEANS ANY AWARD OF AN OPTION, A SAR, A RESTRICTED SHARE OR
A SHARE UNIT UNDER THE PLAN.


16.5         “BOARD” MEANS THE COMPANY’S BOARD OF DIRECTORS, AS CONSTITUTED FROM
TIME TO TIME.


16.6         “CAUSE” MEANS:

(A)           AN UNAUTHORIZED USE OR DISCLOSURE BY THE PARTICIPANT OF THE
COMPANY’S CONFIDENTIAL INFORMATION OR TRADE SECRETS, WHICH USE OR DISCLOSURE
CAUSES MATERIAL HARM TO THE COMPANY;

(B)           A MATERIAL BREACH BY THE PARTICIPANT OF ANY AGREEMENT BETWEEN THE
PARTICIPANT AND THE COMPANY;

(C)           A MATERIAL FAILURE BY THE PARTICIPANT TO COMPLY WITH THE COMPANY’S
WRITTEN POLICIES OR RULES;

(D)           THE PARTICIPANT’S CONVICTION OF, OR PLEA OF “GUILTY” OR “NO
CONTEST” TO, A FELONY UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF
OR THE EQUIVALENT UNDER THE APPLICABLE LAWS OUTSIDE OF THE UNITED STATES;

(E)           THE PARTICIPANT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT;

(F)            A CONTINUING FAILURE BY THE PARTICIPANT TO PERFORM ASSIGNED
DUTIES AFTER RECEIVING WRITTEN NOTIFICATION OF SUCH FAILURE; OR

(G)           A FAILURE BY THE PARTICIPANT TO COOPERATE IN GOOD FAITH WITH A
GOVERNMENTAL OR INTERNAL INVESTIGATION OF THE COMPANY OR ITS DIRECTORS, OFFICERS
OR EMPLOYEES, IF THE COMPANY HAS REQUESTED THE PARTICIPANT’S COOPERATION.

18


--------------------------------------------------------------------------------





16.7         “CHANGE IN CONTROL” MEANS:

(A)           THE CONSUMMATION OF A MERGER OR CONSOLIDATION OF THE COMPANY WITH
OR INTO ANOTHER ENTITY OR ANY OTHER CORPORATE REORGANIZATION, IF PERSONS WHO
WERE NOT SHAREHOLDERS OF THE COMPANY IMMEDIATELY PRIOR TO SUCH MERGER,
CONSOLIDATION OR OTHER REORGANIZATION OWN IMMEDIATELY AFTER SUCH MERGER,
CONSOLIDATION OR OTHER REORGANIZATION 50% OR MORE OF THE VOTING POWER OF THE
OUTSTANDING SECURITIES OF EACH OF (I) THE CONTINUING OR SURVIVING ENTITY AND
(II) ANY DIRECT OR INDIRECT PARENT CORPORATION OF SUCH CONTINUING OR SURVIVING
ENTITY;

(B)           THE SALE, TRANSFER OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY
ALL OF THE COMPANY’S ASSETS;

(C)           A CHANGE IN THE COMPOSITION OF THE BOARD, AS A RESULT OF WHICH
FEWER THAN 50% OF THE INCUMBENT DIRECTORS ARE DIRECTORS WHO EITHER:

(I)            HAD BEEN DIRECTORS OF THE COMPANY ON THE DATE 24 MONTHS PRIOR TO
THE DATE OF SUCH CHANGE IN THE COMPOSITION OF THE BOARD (THE “ORIGINAL
DIRECTORS”); OR

(II)           WERE APPOINTED TO THE BOARD, OR NOMINATED FOR ELECTION TO THE
BOARD, WITH THE AFFIRMATIVE VOTES OF AT LEAST A MAJORITY OF THE AGGREGATE OF
(A) THE ORIGINAL DIRECTORS WHO WERE IN OFFICE AT THE TIME OF THEIR APPOINTMENT
OR NOMINATION AND (B) THE DIRECTORS WHOSE APPOINTMENT OR NOMINATION WAS
PREVIOUSLY APPROVED IN A MANNER CONSISTENT WITH THIS PARAGRAPH (II); OR

(D)           ANY TRANSACTION AS A RESULT OF WHICH ANY PERSON IS THE “BENEFICIAL
OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT), DIRECTLY OR
INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING AT LEAST 30% OF THE TOTAL
VOTING POWER REPRESENTED BY THE COMPANY’S THEN OUTSTANDING VOTING SECURITIES. 
FOR PURPOSES OF THIS SUBSECTION (D), THE TERM “PERSON” SHALL HAVE THE SAME
MEANING AS WHEN USED IN SECTIONS 13(D) AND 14(D) OF THE EXCHANGE ACT BUT SHALL
EXCLUDE (I) A TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES UNDER AN EMPLOYEE
BENEFIT PLAN OF THE COMPANY OR OF A PARENT OR SUBSIDIARY AND (II) A CORPORATION
OWNED DIRECTLY OR INDIRECTLY BY THE SHAREHOLDERS OF THE COMPANY IN SUBSTANTIALLY
THE SAME PROPORTIONS AS THEIR OWNERSHIP OF SHARES.

A transaction shall not constitute a Change in Control if its sole purpose is to
change the jurisdiction of the Company’s incorporation or to create a holding
company that will be owned in substantially the same proportions by the persons
who held the Company’s securities immediately before such transaction.


16.8         “CODE” MEANS THE U.S. INTERNAL REVENUE CODE OF 1986, AS AMENDED.


16.9         “COMMITTEE” MEANS A COMMITTEE OF THE BOARD, AS DESCRIBED IN
ARTICLE 2.


16.10       “COMPANY” MEANS VERIGY LTD., A SINGAPORE CORPORATION.


16.11       “CONSULTANT” MEANS A CONSULTANT OR ADVISER WHO PROVIDES BONA FIDE
SERVICES TO THE COMPANY, A PARENT, A SUBSIDIARY OR AN AFFILIATE AS AN
INDEPENDENT CONTRACTOR.

19


--------------------------------------------------------------------------------





16.12       “DATE OF GRANT” MEANS THE LATEST OF: (A) THE DATE ON WHICH THE
COMMITTEE DETERMINES THAT THE OPTION OR SAR SHALL BE GRANTED; (B) THE DATE ON
WHICH THE OPTIONEE’S SERVICE COMMENCES; OR (C) THE DATE ON WHICH ALL MATERIAL
TERMS OF THE OPTION OR SAR, INCLUDING (WITHOUT LIMITATION) THE EXERCISE PRICE,
ARE ASCERTAINABLE; PROVIDED, HOWEVER, THAT WITH RESPECT TO AUTOMATIC AWARDS TO
OUTSIDE DIRECTORS, “DATE OF GRANT” MEANS THE DATE OF SUCH AUTOMATIC AWARD AS
PROVIDED IN THE APPLICABLE PROVISION OF THIS PLAN.


16.13       “EMPLOYEE” MEANS A FULL TIME OR PART TIME EMPLOYEE OF THE COMPANY OR
ANY SUBSIDIARY OR AFFILIATE, INCLUDING OFFICERS AND DIRECTORS, WHO IS TREATED AS
AN EMPLOYEE IN THE PERSONNEL RECORDS OF THE COMPANY OR A SUBSIDIARY OR AFFILIATE
FOR THE RELEVANT PERIOD, BUT SHALL EXCLUDE INDIVIDUALS WHO ARE CLASSIFIED BY THE
COMPANY OR A SUBSIDIARY OR AFFILIATE AS (A) LEASED FROM OR OTHERWISE EMPLOYED BY
A THIRD PARTY, (B) INDEPENDENT CONTRACTORS OR (C) INTERMITTENT OR TEMPORARY,
EVEN IF ANY SUCH CLASSIFICATION IS CHANGED RETROACTIVELY AS A RESULT OF AN
AUDIT, LITIGATION OR OTHERWISE.  A PARTICIPANT SHALL NOT CEASE TO BE AN EMPLOYEE
IN THE CASE OF (I) ANY VACATION OR SICK TIME OR OTHERWISE APPROVED FTO IN
ACCORDANCE WITH THE COMPANY’S (OR A SUBSIDIARY’S OR AFFILIATE’S) FTO POLICY OR
(II) TRANSFERS BETWEEN LOCATIONS OF THE COMPANY OR BETWEEN THE COMPANY AND/OR
ANY SUBSIDIARY OR AFFILIATE.  NEITHER SERVICE AS A DIRECTOR NOR PAYMENT OF A
DIRECTOR’S FEE BY THE COMPANY SHALL BE SUFFICIENT TO CONSTITUTE “EMPLOYMENT” BY
THE COMPANY.


16.14       “EXCHANGE ACT” MEANS THE U.S. SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


16.15       “EXERCISE PRICE,” IN THE CASE OF AN OPTION, MEANS THE AMOUNT FOR
WHICH ONE SHARE MAY BE PURCHASED UPON EXERCISE OF SUCH OPTION, AS SPECIFIED IN
THE APPLICABLE OPTION AGREEMENT.  “EXERCISE PRICE,” IN THE CASE OF A SAR, MEANS
AN AMOUNT, AS SPECIFIED IN THE APPLICABLE SAR AGREEMENT, WHICH IS SUBTRACTED
FROM THE FAIR MARKET VALUE OF ONE SHARE IN DETERMINING THE AMOUNT PAYABLE UPON
EXERCISE OF SUCH SAR.


16.16       “FAIR MARKET VALUE” MEANS THE MARKET PRICE OF SHARES, DETERMINED BY
THE COMMITTEE AS FOLLOWS:

(A)           IF THE SHARES ARE TRADED ON NASDAQ OR ON A STOCK EXCHANGE, THEN
THE FAIR MARKET VALUE SHALL BE EQUAL TO THE LAST SALE PRICE OF THE SHARES ON
SUCH MARKET OR EXCHANGE AS OF THE DATE IN QUESTION OR, IF THE MARKET OR EXCHANGE
WAS CLOSED ON THE DATE IN QUESTION, THEN THE FAIR MARKET VALUE WILL BE EQUAL TO
THE LAST SALE PRICE ON THE LAST TRADING DAY IMMEDIATELY PRECEDING THE DAY IN
QUESTION.  IF THE SHARES ARE TRADED ON MORE THAN ONE MARKET OR EXCHANGE, THEN
THE FAIR MARKET VALUE SHALL BE DETERMINED BY REFERENCE TO THE PRIMARY MARKET OR
EXCHANGE WHERE THE SHARES TRADE.

(B)           IF FOREGOING PROVISIONS ARE NOT APPLICABLE, THEN THE COMMITTEE
SHALL DETERMINE THE FAIR MARKET VALUE IN GOOD FAITH ON SUCH BASIS AS IT DEEMS
APPROPRIATE.  SUCH DETERMINATION SHALL BE CONCLUSIVE AND BINDING ON ALL PERSONS.


16.17       “ISO” MEANS AN INCENTIVE STOCK OPTION DESCRIBED IN SECTION 422(B) OF
THE CODE.

20


--------------------------------------------------------------------------------





16.18       “NSO” MEANS A SHARE OPTION NOT DESCRIBED IN SECTIONS 422 OR 423 OF
THE CODE.


16.19       “OPTION” MEANS AN ISO OR NSO GRANTED UNDER THE PLAN AND ENTITLING
THE HOLDER TO PURCHASE SHARES.


16.20       “OPTION AGREEMENT” MEANS THE AGREEMENT BETWEEN THE COMPANY AND AN
OPTIONEE THAT CONTAINS THE TERMS, CONDITIONS AND RESTRICTIONS PERTAINING TO HIS
OR HER OPTION.


16.21       “OPTIONEE” MEANS AN INDIVIDUAL OR ESTATE THAT HOLDS AN OPTION OR
SAR.


16.22       “OUTSIDE DIRECTOR” MEANS A MEMBER OF THE BOARD WHO IS NOT AN
EMPLOYEE.


16.23       “PARENT” MEANS ANY CORPORATION (OTHER THAN THE COMPANY) IN AN
UNBROKEN CHAIN OF CORPORATIONS ENDING WITH THE COMPANY, IF EACH OF THE
CORPORATIONS OTHER THAN THE COMPANY OWNS SHARES POSSESSING 50% OR MORE OF THE
TOTAL COMBINED VOTING POWER OF ALL CLASSES OF SHARES IN ONE OF THE OTHER
CORPORATIONS IN SUCH CHAIN.  A CORPORATION THAT ATTAINS THE STATUS OF A PARENT
ON A DATE AFTER THE ADOPTION OF THE PLAN SHALL BE CONSIDERED A PARENT COMMENCING
AS OF SUCH DATE.


16.24       “PARTICIPANT” MEANS AN INDIVIDUAL OR ESTATE THAT HOLDS AN AWARD.


16.25       “PLAN” MEANS THIS VERIGY LTD. 2006 EQUITY INCENTIVE PLAN, AS AMENDED
FROM TIME TO TIME.


16.26       “REPLACEMENT AWARDS” MEANS AWARDS GRANTED OR SHARES ISSUED BY THE
COMPANY IN THE CONVERSION, ASSUMPTION, SUBSTITUTION, OR EXCHANGE OF AWARDS
PREVIOUSLY GRANTED UNDER THE AGILENT TECHNOLOGIES, INC. 1999 STOCK PLAN OR THE
AGILENT TECHNOLOGIES, INC. 1999 NON-EMPLOYEE DIRECTOR STOCK PLAN.


16.27       “RESTRICTED SHARE” MEANS A SHARE AWARDED UNDER THE PLAN.


16.28       “RESTRICTED SHARE AGREEMENT” MEANS THE AGREEMENT BETWEEN THE COMPANY
AND THE RECIPIENT OF A RESTRICTED SHARE THAT CONTAINS THE TERMS, CONDITIONS AND
RESTRICTIONS PERTAINING TO SUCH RESTRICTED SHARE.


16.29       “SAR” MEANS A SHARE APPRECIATION RIGHT GRANTED UNDER THE PLAN.


16.30       “SAR AGREEMENT” MEANS THE AGREEMENT BETWEEN THE COMPANY AND AN
OPTIONEE THAT CONTAINS THE TERMS, CONDITIONS AND RESTRICTIONS PERTAINING TO HIS
OR HER SAR.


16.31       “SERVICE” MEANS SERVICE AS AN EMPLOYEE, OUTSIDE DIRECTOR OR
CONSULTANT.


16.32       “SHARES” MEANS THE ORDINARY SHARES OF THE COMPANY.


16.33       “SHARE UNIT” MEANS A BOOKKEEPING ENTRY REPRESENTING THE EQUIVALENT
OF ONE SHARE, AS AWARDED UNDER THE PLAN.

21


--------------------------------------------------------------------------------





16.34       “SHARE UNIT AGREEMENT” MEANS THE AGREEMENT BETWEEN THE COMPANY AND
THE RECIPIENT OF A SHARE UNIT THAT CONTAINS THE TERMS, CONDITIONS AND
RESTRICTIONS PERTAINING TO SUCH SHARE UNIT.


16.35       “SUBSIDIARY” MEANS ANY CORPORATION (OTHER THAN THE COMPANY) IN AN
UNBROKEN CHAIN OF CORPORATIONS BEGINNING WITH THE COMPANY, IF EACH OF THE
CORPORATIONS OTHER THAN THE LAST CORPORATION IN THE UNBROKEN CHAIN OWNS SHARES
POSSESSING 50% OR MORE OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF
SHARES IN ONE OF THE OTHER CORPORATIONS IN SUCH CHAIN.  A CORPORATION THAT
ATTAINS THE STATUS OF A SUBSIDIARY ON A DATE AFTER THE ADOPTION OF THE PLAN
SHALL BE CONSIDERED A SUBSIDIARY COMMENCING AS OF SUCH DATE.


16.36       “SUBSTITUTE AWARDS” MEANS:

(A)           AWARDS GRANTED OR SHARES ISSUED BY THE COMPANY IN ASSUMPTION OF,
OR IN SUBSTITUTION OR EXCHANGE FOR, AWARDS PREVIOUSLY GRANTED BY: (I) A COMPANY
ACQUIRED BY THE COMPANY; (II) A COMPANY ACQUIRED BY ANY SUBSIDIARY; OR (III) A
COMPANY WITH WHICH THE COMPANY OR ANY SUBSIDIARY COMBINES; AND

(B)           AWARDS GRANTED OR SHARES ISSUED BY THE COMPANY IN ASSUMPTION OF,
OR IN SUBSTITUTION OR EXCHANGE FOR, AWARDS PREVIOUSLY GRANTED BY AGILENT
TECHNOLOGIES, INC.


ADOPTION AND AMENDMENT HISTORY:

Action

 

Date

 

 

 

 

 

Adopted by the Board of Directors:

 

June 7, 2006

 

 

 

 

 

Approved by the sole shareholder:

 

June 7, 2006

 

 

 

 

 

Amended by the Board of Directors to revise definition of “Fair Market Value”
(Section 16.16)

 

August 29, 2006

 

 

 

 

 

Amended by the Board of Directors to add definition of Date of Grant (Section
16.12)

 

December 13, 2006

 

22


--------------------------------------------------------------------------------





ADDENDUM TO THE VERIGY LTD. 2006 EQUITY INCENTIVE PLAN

Pursuant to Section 2.2 of the Verigy Ltd. 2006 Equity Incentive Plan the
following modifications to the Plan will apply in the countries as set forth
below:

CHINA

All stock options granted in China will only be exercisable using the full
cashless exercise method (i.e., cashless exercise for cash).  Only full cashless
exercise (proceeds remitted in cash) will be permitted.  Cash exercises are
prohibited.

FRANCE

All options and restricted stock units (“RSUs”) granted in France shall be
subject to the additional terms and conditions of the Verigy Ltd. 2006 Equity
Incentive Plan Option Sub-Plan for French Employees and the Verigy Ltd. 2006
Equity Incentive Plan RSU Sub-Plan for French Employees, as applicable.

ITALY

All stock options granted in Italy will only be exercisable using the full
cashless exercise method (i.e., cashless exercise for cash).  Only full cashless
exercise (proceeds remitted in cash) will be permitted.  Cash exercises are
prohibited.

23


--------------------------------------------------------------------------------




Appendix A

Performance Criteria for Restricted Shares and Share Units

THE COMMITTEE MAY APPLY ANY ONE OR MORE OF THE FOLLOWING PERFORMANCE CRITERIA,
INDIVIDUALLY, ALTERNATIVELY OR IN ANY COMBINATION, EITHER TO THE COMPANY AS A
WHOLE OR TO A BUSINESS UNIT, SUBSIDIARY OR AFFILIATE, MEASURED ANNUALLY,
QUARTERLY OR CUMULATIVELY OVER A PERIOD OF YEARS, EITHER ON AN ABSOLUTE BASIS OR
RELATIVE TO A PRE-ESTABLISHED TARGET, WITH RESPECT TO PREVIOUS YEARS’ RESULTS OR
A DESIGNATED COMPARISON GROUP, IN EACH CASE AS SPECIFIED BY THE COMMITTEE:
(I) CASH FLOW (BEFORE OR AFTER DIVIDENDS), (II) EARNINGS PER SHARE (INCLUDING
EARNINGS BEFORE INTEREST, TAXES, DEPRECIATION AND AMORTIZATION), (III) SHARE
PRICE, (IV) RETURN ON EQUITY, (V) TOTAL SHAREHOLDER RETURN, (VI) RETURN ON
CAPITAL (INCLUDING RETURN ON TOTAL CAPITAL OR RETURN ON INVESTED CAPITAL),
(VII) RETURN ON ASSETS OR NET ASSETS, (VIII) MARKET CAPITALIZATION,
(IX) ECONOMIC VALUE ADDED, (X) DEBT LEVERAGE (DEBT TO CAPITAL), (XI) REVENUE OR
NET REVENUE, (XII) INCOME OR NET INCOME, (XIII) OPERATING INCOME,
(XIV) OPERATING PROFIT OR NET OPERATING PROFIT, (XV) OPERATING MARGIN OR PROFIT
MARGIN, (XVI) RETURN ON OPERATING REVENUE, (XVII) CASH FROM OPERATIONS,
(XVIII) OPERATING RATIO, (XIX) OPERATING REVENUE, (XX) CUSTOMER SATISFACTION
MEASURES, (XXI) NET ORDER DOLLARS, (XXII) GUARANTEED EFFICIENCY MEASURES;
(XXIII) SERVICE AGREEMENT RENEWAL RATES; (XXIV) SERVICE REVENUES AS A PERCENTAGE
OF PRODUCT REVENUES, EITHER WITH RESPECT TO ONE OR MORE PARTICULAR TRANSACTIONS
OR WITH RESPECT TO REVENUES AS A WHOLE; OR (XXV) INDIVIDUAL PERFORMANCE.  TO THE
EXTENT CONSISTENT WITH SECTION 162(M) OF THE CODE, THE COMMITTEE MAY
APPROPRIATELY ADJUST ANY EVALUATION OF PERFORMANCE UNDER A PERFORMANCE CRITERION
TO EXCLUDE ANY OF THE FOLLOWING EVENTS THAT OCCURS DURING A PERFORMANCE PERIOD:
(I) ASSET WRITE-DOWNS, (II) LITIGATION, CLAIMS, JUDGMENTS OR SETTLEMENTS,
(III) THE EFFECT OF CHANGES IN TAX LAW, ACCOUNTING PRINCIPLES OR OTHER SUCH LAWS
OR PROVISIONS AFFECTING REPORTED RESULTS, (IV) ACCRUALS FOR REORGANIZATION AND
RESTRUCTURING PROGRAMS AND (V) ANY EXTRAORDINARY, UNUSUAL OR NON-RECURRING
ITEMS.

24


--------------------------------------------------------------------------------